                                Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 1 of 35 Pageid#:
                                                                   12372


  BEYOND THE
   BOUNDS OF                 INITIALS OF
MEDICAL PRACTICE/             PERSON IN
   WITHOUT A                WHOSE NAME
   LEGITIMATE               PRESCRIPTION                       APPROXIMATE                                                      PHARMACY       PHARMACY      PHARMACY
MEDICAL PURPOSE     COUNT   WAS WRITTEN         NAME               DATE               DRUG PRESCRIBED                QTY          NAME            CITY         STATE

       v              3         RB         BATTAGLIA, ROBERT      9/3/2015             MS CONTIN/ 15MG               60
                                                                                                                           OLDE VIRGINIA
                                                                                                                           PHARMACY
                                                                                                                                               TAZEWELL         VA


       v              4         RB         BATTAGLIA, ROBERT      9/3/2015            OXYCODONE/ 30MG                120
                                                                                                                           CAVALIER
                                                                                                                           PHARMACARE
                                                                                                                                             MARTINSVILLE       VA


       v              5         RB         BATTAGLIA, ROBERT     10/1/2015            OXYCODONE/ 20MG                90
                                                                                                                           DICKENSON DRU G
                                                                                                                           COMPANY
                                                                                                                                             RURAL RETREAT      VA

       ,I             6         RB         BATTAGLIA, ROBERT     10/ 1/2015           OXYCONTIN/ 60MG                60
                                                                                                                           DICKENSON DRU G
                                                                                                                           COMPANY
                                                                                                                                             RURAL RETREAT      VA


       r/             7         RB         BATTAGLIA, ROBERT     10/ 29/ 2015         OXYCODONE/ 20MG                90
                                                                                                                           OLDE VIRGINIA
                                                                                                                           PHARMACY
                                                                                                                                               TAZEWELL         VA

       ,I'            8         RB         BATTAGLIA, ROBERT     11/17/2015           OXYCONTIN/ 60MG                60
                                                                                                                           CHILHOWIE DRUG
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA

                                                                                                                           CHILHOWIE DRUG
       ,/~            9         RB         BATTAGLIA, ROBERT     11/30/2015           OXYCODONE/ 30MG                90
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA


       t/            10         RB         BATTAGLIA, ROBERT     11/30/ 2015          OXYCONTIN/ 60MG                60
                                                                                                                           CHILHOWIE DRUG
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA


       ,/             11        RB         BATTAGLIA, ROBERT      1/6/2016            OXYCODONE/30MG                 90
                                                                                                                           CHILHOWIE DRUG
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA

       ,/             12        RB         BATTAGLIA, ROBERT      1/ 6/2016           OXYCONTIN/60MG                 60
                                                                                                                           CHILHOWIE DRUG
                                                                                                                           COMPANY, IN C.
                                                                                                                                              CHILHOWIE         VA

                                                                                                                           CHILHOWIE DRUG
       a/             13         RB        BATTAGLIA, ROBERT      2/5/2016      FEN TANYL PATCH/ 25MCG/ HR           10
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA


       v             14         RB         BATTAGLIA, ROBERT      2/5/2016            OXYCODONE/ 30MG                75
                                                                                                                           CHILHOWIE DRUG
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA

       ,/             15         RB        BATTAGLIA, ROBERT      3/9/ 2016             OPANA ER/ 20MG               90
                                                                                                                           CHILHOWIE DRUG
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA


       v              16         RB        BATTAGLIA, ROBERT      3/ 9/2016           OXYCODONE/30MG                 75
                                                                                                                           CHILHOWIE DRUG
                                                                                                                           COMPANY, IN C.
                                                                                                                                              CHILHOWIE         VA

                                                                                                                           CHILHOWIE DRUG
       a/'            17         RB        BATTAGLIA, ROBERT     4/ 11/ 2016            OPANA ER/ 20MG               90
                                                                                                                           COMPANY, IN C.
                                                                                                                                              CHILHOWIE         VA

                                                                                                                           CHILHOWIE DRUG
        v"            18         RB        BATTAGLIA, ROBERT     4/11/2016            OXYCODONE/ 30MG                75
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA

                                                                                                                           CHILHOWIE DRU G
        v             19         RB        BATTAGLIA, ROBERT     5/11/ 2016           OXYCODONE/ 20MG                90
                                                                                                                           COMPANY, INC.
                                                                                                                           CHILHOWIE DRU G
                                                                                                                                              CHILHOWIE         VA

        ,/           20          RB        BATTAGLIA, ROBERT     5/11/ 2016         OXYMORPHONE/ 30MG                60
                                                                                                                           COMPANY, INC.
                                                                                                                                              CHILHOWIE         VA


        v            21          FB          BLAIR, FRANK        9/10/2015            OXYCODONE/ 20MG                120   BUFFALO DRUG         BUFFALO         WV


        ~            22          FB          BLAIR, FRANK        9/ 10/2015         OXYMORPHONE/ 20MG                60    BUFFALO DRU G        BUFFALO         WV


         ,/          23          FB          BLAIR, FRANK        11/ 9/ 2015          OXYCODONE/ 20MG                75
                                                                                                                           POCA YALU-RITE
                                                                                                                           PHARMACY
                                                                                                                           POCA VALU-RITE
                                                                                                                                                 POCA           WV


         ~           24          FB          BLAIR, FRANK        11/9/2015          OXYMORPHONE/ 40MG                60
                                                                                                                           PHARMACY
                                                                                                                                                 POCA           WV


         i/          25          FB          BLAIR, FRANK        12/14/ 2015          OXYCODONE/ 20MG                60
                                                                                                                           POCA YALU-RITE
                                                                                                                           PHARMACY
                                                                                                                                                 POCA           WV

                                                                                   OXYMORPHONE/ 30MG                       POCA YALU-RITE
         t/          26          FB          BLAIR, FRANK        12/ 14/2015
                                                                                OXYMORPHONE/40MG i11 i11r/ir1111wt
                                                                                                                     90
                                                                                                                           PHARMACY
                                                                                                                                                 POCA           WV

                                                                                                                           POCA YALU-RITE
         t/          27          FB          BLAIR, FRANK        1/12/2016            OXYCODONE/ 20MG                60
                                                                                                                           PHARMACY
                                                                                                                                                 POCA           WV




                                                                                Page 1 of 35


                                      >-------
                               Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 2 of 35 Pageid#:
                                                                  12373


   BEYOND THE                                                                                                                                  '·
    BOU NDS OF             INITIALS OF
MEDICAL PRACTICE/           PERSON IN
    WITHOUT A             WHOSE NAME
   LEGITIMATE             PRESCRIPTION                   APPROXIMAT E                                         PHARMACY          PHARMACY     PHARMACY
 MEDICAL PURPOSE    COUNT WAS WRITTEN       NAME             DATE               DRUG PRESCRIBED    QTY          NAME              CITY         STATE

        v             28       FB        BLAIR, FRANK      1/ 12/ 2016        OXYMORPHONE/ 30MG    90
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   PO CA            WV

                                                                                                         P OCA YALU-RITE
        U1            29       FB        BLAIR, FRANK       2/ 9/ 2016          OXYCODONE/ 20MG    45
                                                                                                         PHARMACY
                                                                                                                                   P OCA            WV


         J.           30       FB        BLAIR, FRANK       2/ 9/ 2016        OXYMORPHONE/ 30MG    90
                                                                                                         PO CA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   P OCA            WV


           J          31       FB        BLAIR, FRANK      3/ 10/ 2016            OPANA ER/ 40MG   90
                                                                                                         POCA VALU-RIT E
                                                                                                         PHARMACY
                                                                                                                                   P OCA            WV


              J       32       FB        BLAIR, FRANK      3/ 10/2016           OXYCODONE/ 20MG    30
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV


         c/1          33       FB        BLAIR, FRANK       4/ 7/ 2016            OPANA ER/ 40MG   90
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV

         v            34       FB        BLAIR, FRANK       4/ 7/2016           OXYCODONE/ 20MG    45
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV
           '
         J,           35       FB        BLAIR, FRANK      4/ 27/2016             OPANA ER/ 40MG   90
                                                                                                         POCA YALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV


         vi           36       FB        BLAIR, FRANK      4/ 27/2016           OXYCODONE/ 20MG    45
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV

          J           37       FB        BLAIR, FRANK      5/ 25/ 2016          OXYCODONE/ 20MG    45
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV


          I           38       FB        BLAIR, FRANK      5/ 25/ 2016        OXYMORPHONE / 40MG   90
                                                                                                         ME DS 2 GO EXPRESS
                                                                                                         PHARMACY
                                                                                                                                ALUM CREEK          WV


          I           39       FB        BLAIR, FRANK      6/ 23/ 2016          OXYCODONE/ 20MG    45
                                                                                                         ME DS 2 GO EXPRESS
                                                                                                         PHARMACY
                                                                                                                                ALUM CREEK          WV

                                                                                                         POCA VALU-RITE
          I           40       FB        BLAIR, FRANK      6/ 23/ 2016        OXYMORPHONE/40MG     90
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV


          ..J         41       FB        BLAIR, FRANK      7/ 21/ 2016          OXYCODONE/ 20MG    45
                                                                                                         ME DS 2 GO EXPRE SS
                                                                                                         PHARMACY
                                                                                                                                ALUM CREEK          WV


           J          42       FB        BLAIR, FRANK      7/ 21/ 2016        OXYMORPHONE/ 40MG    90
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV

                                                                                                         POCA YALU-RITE
           J          43       FB        BLAIR, FRAN K     8/18/ 2016           OXYCODONE/ 20MG    30
                                                                                                         PHARMACY
                                                                                                                                   P OCA            WV


              J,      44       FB        BLAIR, FRANK      8/ 18/2016         OXYMORPHONE/ 40MG    90
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV


              J       45       FB        BLAIR, FRANK      10/ 10/ 2016         OXYCODONE/ 20MG    20
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                         POCA VALU-RIT E
                                                                                                                                   P OCA            WV

                      46       FB        BLAIR, FRANK                         OXYMORPHONE/ 40MG    90                              P OCA            WV
          if~                                              10/ 10/ 2016
                                                                                                         PHARMACY

          J,          47       FB        BLAIR,FRANK       11/ 10/ 2016         OXYCODONE/ 20MG    20
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV




           "v_
                                                                                                         POCA VALU-RITE
                      48       FB        BLAIR, FRANK      11/ 10/ 2016       OXYMORPHONE/ 40MG    90                              POCA             WV
                                                                                                         PHARMACY

          ,/          49       FB        BLAIR, FRANK      12/ 12/2016        OXYMORPHONE/ 40MG    90
                                                                                                         POCA VALU-RIT E
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV

                                                                                                         POCA VALU-RITE
                      50       FB        BLAIR, FRANK       1/ 6/ 2017          OXYCODONE/ 20MG    20                              POCA             WV
                                                                                                         PHARMACY

           J,         51       FB        BLAIR, FRANK       1/ 6/ 2017        OXYMORPH ONE/ 40MG   90
                                                                                                         POCA VALU-RITE
                                                                                                         PHARMACY
                                                                                                                                   POCA             WV

              J       52       FB        BLAIR, FRANK       2/ 2/ 2017          OXYCODONE / 20MG   20
                                                                                                         MIKE'S BEST PRACTICE
                                                                                                                                WYTHEVILLE          VA
                                                                                                         PHARMACY




                                                                          Page 2 of 35
                                  Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 3 of 35 Pageid#:
                                                                     12374


   BEYOND THE
    BOUNDSOF                   INITIALS OF
MEDICAL PRACTICE/               PERSON IN
    WITHOUT A                 WHOSE NAME
   LEGITIMATE                 PRESCRIPTION                     APPROXIMATE                                             PHARMACY            PHARMACY          PHARMACY
 MEDICAL PURPOSE        COUNT WAS WRITTEN        NAME              DATE               DRU G PRESCRIBED     QTY           NAME                CITY              STAT E

           v' ,           53       FB         BLAIR, FRANK        2/ 2/ 2017        OXYMORPHONE/ 40MG      90
                                                                                                                 MIKE'S BEST PRACT ICE
                                                                                                                 PHARMACY
                                                                                                                                          WYTHEVILLE            VA


              J /         54       FB         BLAIR, FRANK        3/2/2017            OXYCODONE/ 20MG      15
                                                                                                                 MIKE'S BEST PRACT ICE
                                                                                                                 PHARMACY
                                                                                                                                           WYTHEVILLE           VA

               ./         55       FB         BLAIR, FRANK        3/ 2/ 2017        OXYMORPHONE/ 40MG      90
                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                          WYTHEVILLE            VA
                                                                                                                 PHARMACY

          /               56       SB        BLEVINS, STEVEN      9/2/2015             MS CONTI N / 30MG   60
                                                                                                                 OLDE VIRGINIA
                                                                                                                 PHARMACY
                                                                                                                                            TAZEWELL            VA


           /              57       SB        BLEVINS, STEVEN      9/ 2/ 2015         OXYCODONE / 30MG      120
                                                                                                                 OLDE VIRGINIA
                                                                                                                 P HARMACY
                                                                                                                                            TAZEWELL            VA

           -J             58       SB        BLEVINS, STEVEN     10/1/ 2015      MORPHINE SULFATE / 30MG   90
                                                                                                                 OLDE VIRGIN IA
                                                                                                                 PHARMACY
                                                                                                                                            T AZEWELL           VA


~
            /             59       SB        BLEVINS, STEVEN     10/ 1/ 2015         OXYCODONE / 30MG      60
                                                                                                                 OLDE VIRGINIA
                                                                                                                 PHARMACY
                                                                                                                                            TAZEWELL            VA


          J               60       GB        BOWMAN, GENEVA      10/ 27/ 2015         OXYCODON E / 15MG    60
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         JE FFERSONVILLE        IN


           / ,            61       GB        BOWMAN, GENEVA      10/ 27/ 2015       OXYMORPHONE/ 20MG      90
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         JEFFERSONVILLE         IN


           J,             62       GB        BOWMAN, GENEVA      11/ 30/ 2015         OXYCODONE/ 15MG      60
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         JEFF E RSONVILLE       IN


           ~
                                                                                                                 KENTUCKIANA
                          63       GB        BOWMAN, GE NEVA     11/ 30/ 2015       OXYMORPHONE/ 20MG      90                            JEFF ERSONVILLE        IN
                                                                                                                 PHARMACY
                                                                                                                 KENTUCKIANA
           i/ I           64       GB        BOWMAN, GENEVA       1/ 4/ 2016          OXYCODONE/ 15MG      45
                                                                                                                 PHARMACY
                                                                                                                                         JEFFERSONVILLE         IN

                                                                                                                 KENTUCKIANA
              \J    I     65       GB        BOWMAN, GENEVA       1/ 4/2016         OXYMORPHONE/ 20MG      90
                                                                                                                 PHARMACY
                                                                                                                                         J EFFERSONVILLE        IN

               ti         66       GB        BOWMAN, GENEVA      1/ 20/2016           OXYCODONE/ 15MG      30
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         J EFF E RSONVILLE      IN


               J          67       GB        BOWMAN, GE NEVA     1/ 20/ 2016        OXYMORPHONE/ 40MG      60
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         JEFFERSO NVILLE        IN


               J          68       GB        BOWMAN, GENEVA       2/3/ 2016           OXYCODONE/ 15MG      20    BUFFALO DRU G               BUFFALO            WV


               J          69       GB        BOWMAN, GENEVA       2/ 3/ 2016        OXYMORPHONE/ 40MG      60    BUFFALO DRU G               BUFFALO            WV

               J          70       GB        BOWMAN, GENEVA      3/22/ 2016           OXYCODONE/ 30MG      150
                                                                                                                 OLDE VIRGI NIA
                                                                                                                 PHARMACY
                                                                                                                                            TAZEWELL            VA


                v/        71       GB        BOWMAN, GENEVA      4/21/ 2016             OPANA E R/ 40MG    60    BUFFALO DRU G               BU FFALO           WV

                v         72       GB        BOWMAN, GENEVA      4/ 21/ 2016          OXYCODONE/ 30MG      60    BUFFALO DRU G               BUFFALO            WV


               J
               J
                          73       GB        BOWMAN, GENEVA      5/ 18/ 2016          OXYCODONE/ 30M G     60    BUFFALO DRU G               BUFFALO            WV

                          74       GB        BOWMAN, GENEVA      5/ 18/2016         OXYMORPHONE/ 40MG      60    BUFFALO DRU G               BUFFALO            WV

                                                                                                                 POCA YALU -RITE
               1./ .I     75       GB        BOWMAN, GENEVA      6/ 21/ 2016          OXYCODONE / 30MG     60
                                                                                                                 PHARMACY
                                                                                                                                               POCA             WV


               I          76       GB        BOWMAN, GENEVA      6/21/ 2016         OXYMORPHONE/ 40MG      60
                                                                                                                 POCA YALU-RITE
                                                                                                                 PHARMACY
                                                                                                                 KENTUCKIANA
                                                                                                                                               POCA             WV


                J         77       GB        BOWMAN, GENEVA      7/ 18/ 2016          OXYCODON E / 30MG    55
                                                                                                                 PHARMACY
                                                                                                                                         JEFFERSONVILLE         IN




                                                                                Page 3 of 35
                                       Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 4 of 35 Pageid#:
                                                                          12375


   BEYOND THE
    BOUNDSOF                       INITIALS OF
MEDICAL PRACTICE/                   PERSON IN
    WITHOUT A                     WHOSE NAME
   LEGITIMATE                     PRESCRIPTION                    APPROXIMATE                                                                PHARMACY            PHARMACY       PHARMACY
 MEDICAL PURP.,OSE          COUNT WAS WRITTEN        NAME             DATE                    DRUG PRESCRIBED                    QTY           NAME                 CITY          STATE

          ./                  78       GB        BOWMAN, GENEVA     7/18/2016               OXYMORPHONE/ 40MG                    60
                                                                                                                                       KENTUCKIANA
                                                                                                                                       PHARMACY
                                                                                                                                                               JEFFERSONVILLE      IN


           /                  79       JB        BOWMAN, JASON      9/11/2015             MORPHINE SULFATE/15MG                  90    RITE AID OFWV#294        CHARLESTON        WV

            ,.I               80       JB        BOWMAN,JASON       9/11/2015                 OXYCODONE/ 30MG                    90    RITE AID OF WV # 294     CHARLESTON        WV

               ,/             81       JB        BOWMAN,JASON       11/12/2015                OXYCODONE/ 15MG                    60
                                                                                                                                       KENTUCKIANA
                                                                                                                                       PHARMACY
                                                                                                                                                               JEFFERSONVILLE      IN

                                                                                                                                       KENTUCKIANA
               ii             82       JB        BOWMAN, JASON      11/12/ 2015             OXYMORPHONE/ 30MG                    90
                                                                                                                                       PHARMACY
                                                                                                                                                               JEFFERSONVILLE      IN

                                                                                                                                       OLDE VIRGINIA
                ./            83       JB        BOWMAN, JASON      12/14/2015                OXYCODONE/ 15MG                    30
                                                                                                                                       PHARMACY
                                                                                                                                                                 TAZEWELL          VA


                /             84       JB        BOWMAN, JASON      12/14/2015              OXYMORPHONE/ 40MG                    90
                                                                                                                                       POCA YALU-RITE
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV

                                                                                                                                       POCA YALU-RITE
               ./             85       JB        BOWMAN, JASON      1/6/2016                  OXYCODONE/ 15MG                    20
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV


               ~
                                                                                                                                       POCA YALU-RITE
                              86       JB        BOWMAN, JASON      1/6/ 2016               OXYMORPHONE/ 40MG                    90                                POCA           WV
                                                                                                                                       PHARMACY

           J                  87       JB        BOWMAN, JASON      2/3/ 2016                 OXYCODONE/ 15MG                    10
                                                                                                                                       POCA YALU-RITE
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV

           ./   ;
                        I     88       JB        BOWMAN, JASON      2/3/2016                OXYMORPHONE/ 40MG                    90
                                                                                                                                       POCA YALU-RITE
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV

            J                 89       JB        BOWMAN,JASON       3/2/2016                    OPANA ER/ 40MG                   90
                                                                                                                                       POCA YALU-RITE
                                                                                                                                                                   POCA           WV
                    ,                                                                                                                  PHARMACY
            ../               90       JB        BOWMAN, JASON      3/2/2016                  OXYCODONE/ 15MG                    10
                                                                                                                                       POCA YALU-RITE
                                                                                                                                                                   POCA           WV
                                                                                                                                       PHARMACY

               J        ,
                              91       JB        BOWMAN, JASON      4/7/ 2016                   OPANA ER/ 40MG                   90
                                                                                                                                       POCA YALU-RITE
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV

                ./            92       JB        BOWMAN, JASON      4/7/2016                  OXYCODONE/ 20MG                    15
                                                                                                                                       P OCA YALU-RITE
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV

                J             93       JB        BOWMAN, JASON      5/9/2016                  OXYCODONE/ 20MG                    10
                                                                                                                                       OLDE VIRGINIA
                                                                                                                                       PHARMACY
                                                                                                                                                                 TAZEWELL          VA

                                                                                                                                       POCA YALU-RITE
             J                94       JB        BOWMAN, JASON      5/9/2016                OXYMORPHONE/ 40MG                    90
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV


            ./                95       JB        BOWMAN, JASON      6/14/2016                 OXYCODONE/ 20MG                    10
                                                                                                                                       KENTUCKIANA
                                                                                                                                       PHARMACY
                                                                                                                                                               JEFFERSONVILLE      IN


            cl                96       JB        BOWMAN, JASON      6/14/ 2016              OXYMORPHONE/ 40MG                    90
                                                                                                                                       POCA YALU-RITE
                                                                                                                                       PHARMACY
                                                                                                                                                                   POCA           WV


            Ji                97       JB        BOWMAN, JASON      7/12/2016                 OXYCODONE/ 20MG                    45
                                                                                                                                       MIKE'S BEST PRACTICE
                                                                                                                                       PHARMACY
                                                                                                                                                                WYTHEVILLE         VA


             ii;              98       JB        BOWMAN, JASON      7/12/2016               OXYMORPHONE/ 40MG                    60
                                                                                                                                       MIKE'S BEST PRACTICE
                                                                                                                                       PHARMACY
                                                                                                                                                                WYTHEVILLE         VA


            ti                99       JB        BOWMAN, JASON      8/11/2016                 OXYCODONE/ 20MG                    60
                                                                                                                                       MIKE'S BEST PRACTI CE
                                                                                                                                       PHARMACY
                                                                                                                                                                WYTHEVILLE         VA

            ,/               100       JB        BOWMAN, JASON      8/11/2016               OXYMORPHONE/ 20MG                    60
                                                                                                                                       MIKE'S BEST PRACTI CE
                                                                                                                                       PHARMACY
                                                                                                                                                                WYTHEVILLE         VA




~
                                                                              DELIBERATELY LEFT BLANK - THE RE IS NO COUNT 101

                                                                                                                                       OLDE VIRGINIA
                             102       DB        BROWN, DEBORAH     9/1/2015                  OXYCODONE / 30MG                   120                             TAZEWELL         VA
                                                                                                                                       PHARMACY




                                                                                        Page 4 of 35
                                            Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 5 of 35 Pageid#:
                                                                               12376


   BEYOND THE
    BOUNDSOF                            IN ITIALS OF
MEDICAL PRACTICE/                        PERSON IN
    WITHOUT A                          WHOSE NAME
   LEGITIMATE                          PRESCRIPTION                         APPROXIMATE                                                                PHARMACY           PHARMACY      PHARMACY
 MEDICAL PURPOSE                 COUNT WASWRITTEN            NAME               DATE                  DRUG PRESCRIBED                       QTY          NAME                CITY         STATE

       i/                         103        cc        COLEGROVE, CLAYTON     4/ 7/ 2016                OPANA ER/20MG                       60    BUFFALO DRUG             BUFFALO        WV

        ,/                        104        cc        COLEGROVE,CLAYTON      4/7/2016                OXYCODONE/20MG                        60    BUFFALO DRUG             BUFFALO        WV

         -t/                      105        cc        COLEGROVE,CLAYTON      5/3/2016                  OPANA E R/ 30MG                     60    BUFFALO DRUG             BUFFALO        WV


         /                        106        cc        COLEGROVE, CLAYTON     5/3/ 2016               OXYCODON E/ 20MG                      60    BUFFALO DRUG             BUFFALO        WV


          J,                      107        cc        COLEGROVE,CLAYTON      6/6/ 2016               OXYCODON E/20MG                       60    BUFFALO DRUG             BUFFALO        WV

          .//                     108        cc        COLEGROVE, CLAYTON     6/ 6/2016             OXYMORPHONE/ 30MG                       60    BUFFALO DRUG             BUFFALO        WV

          .J                      109        cc        COLEGROVE, CLAYTON     7/5/ 2016               OXYCODONE/ 20MG                       60
                                                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                                                                         WYTHEVILLE        VA
                                                                                                                                                  PHARMACY
             -.#'                 110        cc        COLEGROVE,CLAYTON      7/ 5/ 2016            OXYMORPHONE/ 30MG                       60
                                                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                                                  PHARMACY
                                                                                                                                                                         WYTHEVILLE        VA

             v                     111       cc        COLEGROVE, CLAYTON     8/5/2016                OXYCODONE/ 20MG                       30
                                                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                                                  PHARMACY
                                                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                                                                         WYTHEVILLE        VA


                 /                112        cc        COLEGROVE, CLAYTON     8/5/2016              OXYMORPHONE/30MG                        30
                                                                                                                                                  PHARMACY
                                                                                                                                                                         WYTHEVILLE        VA
                                                                                                                                                  MIKE'S BEST PRACTICE
         /                        113        cc        COLEGROVE, CLAYTON     11/7/2016               OXYCODONE/ 15MG                       30
                                                                                                                                                  PHARMACY
                                                                                                                                                                         WYTHEVILLE        VA


          v'                      114        JC         CRAYCRAFT, JANET      8/31/2015               OXYCODONE/ 30MG                       120
                                                                                                                                                  OLDE VIRGINIA
                                                                                                                                                  PHARMACY
                                                                                                                                                                          TAZEWELL         VA


             /                    115        JC         CRAYCRAFT, JANET      9/ 1/ 2015               MS CONTIN / 30MG                     60
                                                                                                                                                  OLDE VIRGINIA
                                                                                                                                                  PHARMACY
                                                                                                                                                                          TAZEWELL         VA

             .;                   116        JC         CRAYCRAFT, JANET      9/30/ 2015        MORPHINE SULFATE/ 30MG                      90
                                                                                                                                                  KMART PHARMACY
                                                                                                                                                  #3754
                                                                                                                                                                         MARTINSVILLE      VA
                                                                                                                                                  KMART PHARMACY
             1/ /                 117        JC         CRAYCRAFT, JANET      9/30/2015              OXYCODONE / 15MG                       90
                                                                                                                                                  #3754
                                                                                                                                                                         MARTINSVILLE      VA


             /                    118        JC         CRAYCRAFT, JANET      11/3/2015              OXYCODONE / 30MG                       90
                                                                                                                                                  WAL-MART PHARMACY
                                                                                                                                                  10-2312
                                                                                                                                                                           ROANOKE         VA

                 ·J    ;
                                  119       TD           DAMRON, TIMMY        8/26/ 2015
                                                                                                      MS CONTIN/ 15MG
                                                                                            M ORPHII\TE SULFATE I 15MG i11 i11dic1111e111
                                                                                                                                            30
                                                                                                                                                  OLDE VIRGINIA
                                                                                                                                                  PHARMACY
                                                                                                                                                                          TAZEWELL         VA

                                                                                                                                                  OLDE VIRGINIA
                     ~ /          120       TD           DAMRON, TIMMY        8/26/2015              OXYCODONE / 30MG                       120                           TAZEWELL         VA
                                                                                                                                                  PHARMACY

                     J   /
                                  121       TD           DAMRON, TIMMY        9/30/ 2015             OXYCODONE / 15MG                       120
                                                                                                                                                  WAL-MART PHARMACY
                                                                                                                                                  10-4450
                                                                                                                                                                         MIDDLETOWN        KY

                 ./          /
                                  122        HD          DANIELS, HASSEL      3/ 31/ 2016               OPANA E R/ lOMG                     60    BUFFALO DRUG             BUFFALO        WV

                 ./               123       HD           DANIELS, HASSEL      3/31/ 2016              PERCOCET/ 5/ 325MG                    60    BUFFALO DRUG             BUFFALO        WV

                 /           ,    124       HD           DANIELS, HASSEL
                                                                              4/28/2016
                                                                              4/18/2016
                                                                                                        OPANA ER/ 20MG                      60    BUFFALO DRUG             BUFFALO        WV

                     ..J/         125       HD           DANIELS, HASSEL      4/28/2016               OXYCODONE/ lOMG                       45    BUFFALO DRUG             BUFFALO        WV

                     rl           126       HD           DANIELS, HASSEL      6/2/2016                OXYCODONE/20MG                        30    BUFFALO DRUG             BUFFALO .      WV

                     J            127       HD           DANIELS, HASSEL      6/ 2/ 2016            OXYMORPHONE/ 20MG                       60    BUFFALO DRUG             BUFFALO        WV




                                                                                               Page 5 of 35
                                            Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 6 of 35 Pageid#:
                                                                               12377


   BEYONDTHE
    BOUNDS OF                           INITIALS OF
MEDICAL PRACTICE/                        PERSON IN
    WITHOUT A                          WHOSE NAME
   LEGITIMATE                          PRESCRIPTION                     APPROXIMATE                                           PHARMACY            PHARMACY        PHARMACY
 MEDICAL PURPOSE                 COUNT WAS WRITTEN        NAME              DATE               DRUG PRESCRIBED    QTY           NAME                 CITY           STATE

         I                        128       HD        DANIELS, HASSEL     6/30/2016            OXYCODONE/20MG     30
                                                                                                                        MIKE'S BEST PRACTICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA

                                                                                                                        MIKE'S BEST PRACT ICE
         J                        129       HD        DANIELS, HASSEL     6/30/2016          OXYMORPHONE/ 20MG    60
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA


          J                       130       HD        DANIELS, HASSEL     8/4/2016             OXYCODONE/ 15MG    45
                                                                                                                        MIKE'S BEST PRACTICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA

             J                    131       HD        DANIELS, HASSEL     8/4/2016           OXYMORPHONE/20MG     60
                                                                                                                        MIKE'S BEST PRACTICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA


                 ~
                                                                                                                        MIKE'S BEST PRACTICE
                                  132       HD        DANIELS, HASSEL      9/ 5/2016           OXYCODONE/ 15MG    45                             WYTHEVILLE          VA
                                                                                                                        PHARMACY

        v                         133       HD        DANIELS, HASSEL      9/5/2016          OXYMORPHONE/ 20MG    60
                                                                                                                        MIKE'S BEST PRACT ICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA


        v"                        134       HD        DANIELS, HASSEL     11/14/2016         OXYMORPHONE/ 30MG    60
                                                                                                                        MIKE'S BEST PRACTICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA


         v".'                     135       HD        DANIELS, HASSEL     12/14/ 2016        OXYMORPHONE/ 30MG    60
                                                                                                                        MIKE'S BEST PRACTICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA

         v                        136       HD        DANIELS, HASSEL     1/11/ 2017         OXYMORPHONE/30MG     60
                                                                                                                        MIKE'S BEST PRACTICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA

         v"                       137       HD        DANIELS, HASSEL      2/ 7/2017         OXYMORPHONE/ 30MG    60
                                                                                                                        MIKE'S BEST PRACTICE
                                                                                                                        PHARMACY
                                                                                                                                                 WYTHEVILLE          VA


         /                        138       HD        DANIELS, HASSEL     4/24/2017          OXYMORPHONE/ 30MG    60    CAVALIER PHARMACY            WISE            VA


         v                        139       HD        DANIELS, HASSEL     5/31/ 2017         OXYMORPHONE/ 30MG    60    CAVALIER PHARMACY            WISE            VA


         ~                        140       HD        DANIELS, HASSEL     6/27/2017          OXYMORPHONE/ 30MG    60    CAVALIER PHARMACY            WISE            VA

         ,/                       141       HD        DANIELS, HASSEL     7/27/2017          OXYMORPHONE/ 30MG    60    CAVALIER PHARMACY            WISE            VA
                 /


             /                    142       RD        DANIELS, ROBERT     9/25/2015            OXYCODONE/ 20MG    90    BUFFALO DRUG               BUFFALO          WV


             J                    143       RD        DANIELS, ROBERT     9/25/2015          OXYMORPHONE/ 30MG    60    BUFFALO DRU G              BUFFALO          WV


                 J                144       RD        DANIELS, ROBERT     10/27/ 2015          OXYCODONE/ 15MG    60
                                                                                                                        KENTUCKIANA
                                                                                                                        PHARMACY
                                                                                                                                                JEFFERSONVILLE       IN


                 Ii               145       RD        DANIELS, ROBERT     10/ 27/2015        OXYMORPHONE / 30MG   90
                                                                                                                        KENTUCKIANA
                                                                                                                        PHARMACY
                                                                                                                                                JEFFE RSONVILLE      IN

                     v       I
                                  146       RD        DANIELS, ROBERT     11/23/2015           OXYCODONE/15MG     30
                                                                                                                        KENTUCKIANA
                                                                                                                        PHARMACY
                                                                                                                                                JEFFERSONVILLE       IN


                      J,          147       RD        DANIELS, ROBERT     11/ 23/ 2015       OXYMORPHONE/ 40MG    90
                                                                                                                        KENTUCKIANA
                                                                                                                        PHARMACY
                                                                                                                                                JEFFERSONVILLE       IN

                      ,J          148       RD        DANIELS, ROBERT     12/21/ 2015          OXYCODONE/ 15MG    20
                                                                                                                        KENTUCKIANA
                                                                                                                        PHARMACY
                                                                                                                                                JEFFERSONVILLE       IN

                                                                                                                        KENTUCKIANA
                     J ,          149       RD        DANIELS, ROBERT     12/ 21/ 2015       OXYMORPHONE / 40MG   90
                                                                                                                        PHARMACY
                                                                                                                                                JEFFE RSONVILLE      IN

                     ../          150       RD        DANIELS, ROBERT     1/19/2016            OXYCODONE/ 15MG    20
                                                                                                                        KENTUCKIANA
                                                                                                                                                JEFFERSONVILLE       IN
                         I                                                                                              PHARMACY

                     11;          151       RD        DANIELS, ROBERT     1/ 19/ 2016        OXYMORPHONE/ 40MG    90
                                                                                                                        KENTUCKIANA
                                                                                                                        PHARMACY
                                                                                                                                                JEFFERSONVILLE       IN

                      J           152       RD        DANIELS, ROBERT      2/3/2016            OXYCOD ONE/ 15MG   10
                                                                                                                        KENTUCKIANA
                                                                                                                        PHARMACY
                                                                                                                                                JEFFERSONVILLE       IN




                                                                                         Page 6 of 35
                                                Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 7 of 35 Pageid#:
                                                                                   12378


   BEYONDTHE
    BOUNDS OF                        INITIALS OF
MEDICAL PRACTICE/                     PERSON IN
    WITHOUT A                       WHOSE NAME
   LEGITIMATE                       PRE SCRIPTION                                APPROXIMATE                                          PHARMACY            PHARMACY        PHARMACY
 MEDICAL PURPOSE              COUNT WASWRITTEN                     NAME              DATE              DRUG PRESCRIBED     QTY          NAME                CITY            STATE
                     ,/           153           RD            DANIELS, ROBERT      2/3/2016          OXYMORPHONE/ 40MG     90
                                                                                                                                 KENTUCKIANA
                                                                                                                                                        JEFFERSONVILLE_      IN
                     ,.                                                                                                          PHARMACY

                 ./               154           RD            DANIELS, ROBERT      3/22/ 2016          OXYCODONE/ 30MG     150
                                                                                                                                 OLDE VIRGINIA
                                                                                                                                 PHARMACY
                                                                                                                                                          TAZEWELL           VA

             I                    155           RD            DANIELS, ROBERT      4/ 21/ 2016           OPANA ER/ 40MG    60    BUFFALO DRUG              BUFFALO          WV
                          ,
                                  156           RD            DANIELS, ROBE RT     4/ 21/ 2016         OXYCODONE/ 20MG     60    BUFFALO DRUG              BUFFALO          WV
                 ,/ 1
                                                                                                                                 OLDE VIRGINIA
                 t/,              157           RD            DANIELS, ROBERT      5/ 18/2016          OXYCODONE/20MG      60
                                                                                                                                 PHARMACY
                                                                                                                                                          TAZEWELL           VA


               v/                 158           RD            DANIELS, ROBERT      5/ 18/2016        OXYMORPHONE / 40MG    60    BUFFALO DRUG              BUFFALO          WV

                 /                159           RD            DANIELS, ROBERT      6/ 27/ 2016         OXYCODONE/ 20MG     55    BUFFALO DRUG              BUFFALO          WV


              f                   160           RD            DANIELS, ROBERT      6/ 27/ 2016       OXYMORPHONE/ 40MG     60    BUFFALO DRUG              BUFFALO          WV


             ~
                                                                                                                                 MIKE'S BEST PRACTICE
                                  161           RD            DANIELS, ROBE RT     8/4/ 2016           OXYCODONE/ 20MG     50                            WYTHEVILLE          VA
                                                                                                                                 PHARMACY

          cf                      162           RD            DANIELS, ROBE RT     8/4/2016          OXYM ORPH ONE/ 30MG   60
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE          VA

                                                                                                                                 MIKE'S BEST PRACTICE
       .J ,                       163           RD            DANIELS, ROBERT      9/5/ 2016           OXYCODONE/ 20MG     45
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE          VA

        ../ -                     164           RD            DANIELS, ROBERT      9/ 5/ 2016        OXYMORPHONE/ 30MG     60
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTH EVILLE         VA


         v                        165           DD            DOTSON, DONNA        4/ 5/ 2016            OPANA ER/ 20MG    60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV


          ~
                                                                                                                                 POCA YALU-RITE
                                  166           DD            DOT SON , DONNA      4/ 5/2016           OXYCODONE/ 20MG     75                                POCA            WV
                                                                                                                                 PHARMACY

           v                      167           DD            DOTSON , DONNA       5/ 4/2016             OPANA ER/30M G    60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV


            .I                    168           DD            DOTSON, DONNA        5/ 4/ 2016          OXYCODONE/ 20MG     60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV


               J                  169           DD            DOTSON, DONNA        6/ 1/ 2016          OXYCODONE/ 20MG     60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV


               if,                170           DD            DOTSON, DONNA        6/ 1/ 2016        OXYMORPHONE/ 30MG     60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV


                 v                171           DD            DOTSON, DONNA        6/29/ 2016          OXYCODONE/ 20MG     75
                                                                                                                                 P OCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             P OCA           WV


                 ~
                                                                                                                                 POCA YALU-RITE
                                  172           DD            DOTSON, DONNA        6/29/ 2016        OXYMORPHONE/ 30MG     60                                POCA            WV
                                                                                                                                 PHARMACY

               I                  173           DD            DOTSON, DONNA        7/28/ 2016          OXYCODONE/ 20MG     75
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             P OCA           WV

                                                                                                                                 POCA YALU-RITE
               /                  174           DD            DOTSON, DONNA        7/ 28/2016        OXYMORPHONE/ 40MG     60
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV

                 ,/               175           DD            DOTSON, DONNA        8/25/2016           OXYCODONE/ 20MG     60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV


              J/                  176           DD            DOTSON, DONNA        8/25/2016         OXYMORPH ONE/ 40MG    60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                             POCA            WV




   -
              J                   177           DD            DOTSON, DONNA        9/26/2016           OXYCODONE/ 30MG     30
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTH EVILLE         VA

         ::::,,,._


        ~~
 (       - ))                 )
                                                                                                 Page 7 of 35


           -...,--                      -   ~
                                                     .,.. -
                                    Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 8 of 35 Pageid#:
                                                                       12379


   BEYOND THE
    BOUNDS OF                   INITIALS OF
MEDICAL PRACTICE/                PERSON IN
    WITHOUT A                  WHOSE NAME
   LEGIT IMATE                 PRESCRIPTION                       APPROXIMATE                                           PHARMACY           PHARMACY      PHARMACY
 MEDICAL PURPOSE         COUNT WAS WRITTEN          NAME              DATE               DRUG PRESCRIBED    QTY           NAME               CITY          STATE

                    /,       178    DD          DOTSON, DONNA       9/ 26/ 2016        OXYMORPHONE/ 40MG    60
                                                                                                                  POCA VALU-RITE
                                                                                                                  PHARMACY
                                                                                                                                             POCA          WV


              if             179    DD          DOTSON, DONNA       10/26/ 2016          OXYCODONE/ 30MG    60
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA

            I   i
                             180    DD          DOTSON, DONNA       10/26/2016         OXYMORPHONE/ 40MG    60
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA


         ~
                                                                                                                  MIKE'S BE ST PRACTICE
                             181    DD          DOTSON, DONNA       11/21/ 2016          OXYCODONE/ 30MG    30                            WYTHEVILLE        VA
                                                                                                                  PHARMACY
         r/                  182    DD          DOTSON, DONNA       11/21/ 2016        OXYMORPHONE/ 40MG    60
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                                          WYTHEVILLE        VA
                                                                                                                  PHARMACY

         cl                  183    DD          DOTSON, DONNA       12/ 19/2016          OXYCODONE/ 30MG    30
                                                                                                                  MIKE'S BEST PRACT ICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA


        I                    184    DD          DOTSON, DONNA       12/19/2016         OXYMORPHONE/ 40MG    60
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA


        .I;                  185    DD          DOTSON, DONNA       1/ 16/2017           OXYCODONE/ 30MG    30
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA


        J                    186    DD          DOTSON, DONNA       1/ 16/2017         OXYMORPHONE/ 40MG    60
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA


         ~
                                                                                                                  MIKE'S BEST PRACTICE
                             187    DD          DOTSON, DONNA       2/ 13/2017           OXYCODONE/ 30MG    30                            WYTHEVILLE        VA
                                                                                                                  PHARMACY

         J                   188    DD          DOTSON, DONNA       2/13/2017          OXYMORPHONE/ 40MG    60
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA


         //                  189    DD          DOTSON, DONNA       4/ 11/2017           OXYCODON E/ 30MG   30    RITE AID #2259            MCCARR          KY

         J                   190    DD          DOTSON, DONNA        5/9/2017            OXYCODONE/30MG     30
                                                                                                                  MARROWBONE FAMILY
                                                                                                                  PHARMACY, LLC
                                                                                                                                          ELKHORN CITY      KY


         J                   191    DD          DOTSON, DONNA        5/9/ 2017         OXYMORPHONE/ 40MG    60
                                                                                                                  MARROWBONE FAMILY
                                                                                                                  PHARMACY, LLC
                                                                                                                                          ELKHORN CITY      KY


        I                    192    DD          DOTSON, DONNA       6/12/2017            OXYCODONE/20MG     30
                                                                                                                  MARROWBONE FAMILY
                                                                                                                  PHARMACY,LLC
                                                                                                                                          ELKHORN CITY      KY


        ./                   193    DD          DOTSON, DONNA       6/12/2017          OXYMORPHONE/ 40MG    60
                                                                                                                  MARROWBONE FAMILY
                                                                                                                  PHARMACY,LLC
                                                                                                                                          ELKHORN CITY      KY

             j               194       SF       FEARIN, STEPHEN     8/31/2015            OXYCODONE / 30MG   120
                                                                                                                  OLDE VIRGINIA
                                                                                                                                           TAZEWELL         VA
                    /                                                                                             PHARMACY
              ,I             195       SF       FEARIN, STEPHEN     10/ 5/ 2015          OXYCODONE / 20MG   60
                                                                                                                  OLDE VIRGINIA
                                                                                                                                           TAZEWELL         VA
                                                                                                                  PHARMACY
                                                                                                                  MIKE'S BEST PRACTICE
          ./                 196    BF          FISHER, BRENDA      11/ 17/ 2016         OXYCODONE/ 30MG    90
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA

                                                                                                                  MIKE'S BEST PRACTICE
            c/               197    BF          FISHER, BRENDA      11/ 17/2016         OXYMORPHONE/ 5MG    30
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA


             J,              198    BF          FISHER, BRENDA      12/15/2016           OXYCODONE/ 30MG    75
                                                                                                                  MIKE'S BEST PRACTICE
                                                                                                                  PHARMACY
                                                                                                                                          WYTHEVILLE        VA

              J              199    BF          FISHER, BRENDA      12/15/ 2016        OXYMORPHONE/ lOMG    60    RAVENSWOOD DRUG         RAVENSWOOD        WV

              If             200    BF          FISHER, BRENDA      1/12/2017            OXYCODONE/ 30MG    75    RAVENSWOOD DRUG         RAVENSWOOD        WV
                                                                                                  -
                 J,          201    BF          FISHER, BRENDA      1/12/2017          OXYMORPHONE/ lOMG    60    RAVEN SWOOD DRUG        RAVENSWOOD        WV

                    J        202    BF          FISHER, BRENDA       2/ 7/ 2017          OXYCODONE/ 30MG    75    RAVEN SWOOD DRUG        RAVENSWOOD        WV

          r              ~



                         \~.
                                   ~                                               Page 8 of 35                                                -
              C          )11                ~
                                              Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 9 of 35 Pageid#:
                                                                                 12380


   BEYOND THE
    BOUNDS OF                             INITIALS OF
MEDICAL PRACTICE/                          PERSON IN
    WITHOUT A                            WHOSE NAME
   LEGIT IMATE                           PRESCRIPTION                    APPROXIMATE                                                          PHARMACY        PHARMACY       PHARMACY
 MEDICAL PURPOSE                   COUNT WASWRITTEN         NAME             DATE                 DRUG PRESCRIBED                  QTY          NAME            CITY           STATE
                           j        203       BF        FISHER, BRENDA     2/ 7/ 2017             OXYCONTIN/ lOMG                  60    RAVENSWOOD DRUG     RAVENSWOOD        WV
                       I

                   J           I    204       BF        FISHER, BRENDA     3/9/2017               OXYCODONE/30MG                   75    RAVENSWOOD DRUG     RAVENSWOOD        WV


                    J               205       BF        FISHER, BRENDA     3/9/2017                XTAMPZA ER/ 9MG                 60    RAVENSWOOD DRUG     RAVENSWOOD        WV


                   f                206       BF        FISHER, BRENDA     3/31/2017              OXYCODONE/ 30MG                  75    RAVENSWOOD DRUG     RAVENSWOOD        WV


               J                    207       BF        FISHER, BRENDA     3/31/ 2017
                                                                                                XTAMPZA ER/ 13.5MG
                                                                                             XTAMPZA ER/ 9MG i/1 iHdicl/1/elll
                                                                                                                                   60    RAVENSWOOD DRU G    RAVENSWOOD        WV


                   c/               208       BF        FISHER, BRENDA     4/ 26/2017             OXYCODONE/ 30MG                  75    RAVENSWOOD DRUG     RAVENSWOOD        WV

               J                    209       BF        FISHER, BRENDA     4/26/2017             XTAMPZA ER/ 13.5MG                60    RAVENSWOOD DRUG     RAVENSWOOD        WV


              /                     210       BF        FISHER, BRENDA     5/24/2017              OXYCODONE/ 30MG                  75    RAVENSWOOD DRUG     RAVENSWOOD        WV


              J                     211       BF        FISHER, BRENDA     5/ 24/2017            XTAMPZA E R/ 13.5MG               60    RAVENSWOOD DRUG     RAVENSWOOD         WV


               l;                   212       BF        FISHER, BRENDA     6/15/2017              OXYCODONE/ 20MG                  90    RAVENSWOOD DRUG     RAVENSWOOD        WV

               J                    213       BF        FISHER, BRENDA     6/15/2017              XTAMPZA ER/ 18MG                 60    RAVENSWOOD DRUG     RAVENSWOOD         WV


          J_                        214       BF        FISHER, BRENDA     7/ 14/2017             OXYCODONE/20MG                   60    RAVENSWOOD DRUG     RAVENSWOOD         WV


          /                         215       BF        FISHER, BRENDA     7/14/2017              XTAMPZA ER/ 27MG                 60    RAVENSWOOD DRUG     RAVENSWOOD         WV


         I                          216       CG        GEORGE, CANDY      8/28/2015               MS CONTIN/ 30MG                 60
                                                                                                                                         OLDE VIRGINIA
                                                                                                                                         PHARMACY
                                                                                                                                                              TAZEWELL          VA

         ~                          217       CG        GEORGE, CANDY      8/28/2015              OXYCODONE / 30MG                 120
                                                                                                                                         OLDE VIRGINIA
                                                                                                                                                              TAZEWELL          VA
               /                                                                                                                         PHARMACY
          ,I                        218       CG        GEORGE, CANDY      9/29/2015         MORPHINE SULFATE / 30MG               90
                                                                                                                                         OLDE VIRGINIA
                                                                                                                                                              TAZEWELL          VA
                                                                                                                                         PHARMACY
                                                                                                                                         OLDE VIRGINIA
          ./                        219       CG        GEORGE, CANDY      9/ 29/ 2015            OXYCODONE / 30MG                 60
                                                                                                                                         PHARMACY
                                                                                                                                                              TAZEWELL          VA

              I                     220       CG        GEORGE,CANDY       11/ 20/ 2015           OXYCODONE / 15MG                 75
                                                                                                                                         KENTUCKIANA
                                                                                                                                         PHARMACY
                                                                                                                                                            JEFFERSONVILLE      IN
     .                                                                                                                                   KENTUCKIANA
          -.,,,/
                   .                221       CG        GEORGE, CANDY      11/ 20/2015          OXYMORPHONE / 20MG                 60
                                                                                                                                         PHARMACY
                                                                                                                                                            JEFFERSONVILLE      IN

          j                         222       BHa       HARLOW, BRYAN       9/ 3/2015
                                                                                                MS CONTIN / 15MG
                                                                                          MORPHINE SULFATE/15MG iH iHdi.-!111"1!
                                                                                                                                   60
                                                                                                                                         OLDE VIRGINIA
                                                                                                                                         PHARMACY
                                                                                                                                                              TAZEWELL          VA


              J                     223       BHa       HARLOW, BRYAN      9/3/ 2015              OXYCODONE / 30MG                 120
                                                                                                                                         OLDE VIRGINIA
                                                                                                                                         PHARMACY
                                                                                                                                                              TAZEWELL          VA


              .//                   224       BHa       HARLOW, BRYAN      10/ 1/2015             OXYCODONE/ 30MG                  60    BUFFALO DRUG          BUFFALO          WV

                   J                225       BHa       HARLOW, BRYAN      10/ 1/2015           OXYMORPHONE/ 40MG                  60    BUFFALO DRUG          BUFFALO          WV

                   J                226       BHa       HARLOW, BRYAN      10/29/2015             OXYCODONE/ 30MG                  60
                                                                                                                                         KENTUCKIANA
                                                                                                                                         PHARMACY
                                                                                                                                                            JEFFERSONVILLE      IN

                    J               227       BHa       HARLOW, BRYAN      10/ 29/ 2015         OXYMORPHONE/ 40MG                  90
                                                                                                                                         KENTUCKIANA
                                                                                                                                         PHARMACY
                                                                                                                                                            JEFFERSONVILLE      IN




                                                                                            Page 9 of 35
                                  Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 10 of 35 Pageid#:
                                                                      12381


   BEYOND THE
    BOUNDSOF                   INITIALS OF
MEDICAL PRACTICE/               PERSON IN
    WITHOUT A                 WHOSE NAME
   LEGITIMATE                 PRESCRIPTION                       APPROXIMATE                                         PHARMACY      PHARMACY        PHARMACY
 MEDICAL PU~OSE         COUNT WASWRITTEN          NAME               DATE              DRUG PRESCRIBED    QTY          NAME          CITY            STATE
                                                                                                                KENTUCKIANA
         ,//             228      BHa         HARLOW, BRYAN        11/30/2015          OXYCODONE/ 30MG    30
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                KENTUCKIANA
          ,j      I      229      BHa         HARLOW, BRYAN        11/30/2015        OXYMORPHONE/40MG     90
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN

                         230      BH a        HARLOW, BRYAN        1/4/2016              OPANA ER/ 40MG   90    BUFFALO DRUG        BUFFALO           WV
          ~/


          ./             231      BHa         HARLOW, BRYAN        1/4/ 2016           OXYCODONE/ 30MG    20
                                                                                                                KENTUCKIANA
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN


           if            232       BHa        HARLOW, BRYAN        1/29/2016           OXYCODONE/30MG     15    BUFFALO DRUG        BUFFALO           WV


              ,I         233       BHa        HARLOW, BRYAN        1/29/2016         OXYMORPHONE/ 40MG    90    BUFFALO DRUG        BUFFALO           WV


          ,-/,           234       BHa        HARLOW, BRYAN        2/26/2016             OPANA ER/ 40MG   90    BUFFALO DRUG        BUFFALO           WV

          ii             235       BHa        HARLOW, BRYAN        2/26/2016           OXYCODONE/ 30MG    15    BUFFALO DRUG        BUFFALO           WV


              I,         236       BHa        HARLOW, BRYAN        3/24/2016           OXYCODONE/ 30MG    150
                                                                                                                OLDE VIRGINIA
                                                                                                                PHARMACY
                                                                                                                                   TAZEWELL           VA

              I          237       BHa        HARLOW, BRYAN        4/25/2016             OPANA ER/ 40MG   60    BUFFALO DRUG        BUFFALO           WV

                                                                                                                OLDE VIRGINIA
                  ../    238       BHa        HARLOW, BRYAN        4/25/2016            OXYCODONE/ 30MG   90
                                                                                                                PHARMACY
                                                                                                                                   TAZEWELL           VA


          /              239       BHa        HARLOW, BRYAN        5/23/2016            OXYCODONE/ 20MG   90
                                                                                                                OLDE VIRGINIA
                                                                                                                PHARMACY
                                                                                                                                   TAZEWELL           VA


                  /      240       BHa        HARLOW, BRYAN        5/23/2016         OXYMORPHONE/ 40MG    60    BUFFALO DRUG        BUFFALO           WV


              /          241       BHa        HARLOW, BRYAN        6/21/2016            OXYCODONE/ 30MG   60
                                                                                                                POCA YALU-RITE
                                                                                                                PHARMACY
                                                                                                                                      POCA            WV

                                                                                                                POCA YALU-RITE
          j              242       BHa        HARLOW, BRYAN        6/21/2016          OXYMORPHONE/ 40MG   60
                                                                                                                PHARMACY
                                                                                                                                      POCA            WV


          /              243       BHa        HARLOW, BRYAN        7/18/2016            OXYCODONE/ 30MG   55
                                                                                                                KENTUCKIANA
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN


                  ;/     244       BHa        HARLOW, BRYAN        7/18/2016          OXYMORPHONE/ 40MG   60
                                                                                                                KENTUCKIANA
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN

          -I             245       JH        HARLOW, JOHN GREG     10/ 1/2015           OXYCODONE/ 20MG   60    BUFFALO DRUG        BUFFALO           WV

          /              246       JH        HARLOW, JOHN GREG     10/ 1/2015         OXYMORPHONE/20MG    60    BUFFALO DRUG        BUFFALO           WV

          ~              247       JH        HARLOW, JOHN GREG     10/29/ 2015          OXYCODONE/ 20MG   60
                                                                                                                KENTUCKIANA
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                KENTUCKIANA
          j              248       JH        HARLOW, JOHN GREG     10/29/ 2015        OXYMORPHONE/ 40MG   90
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN


          ./             249       JH        HARLOW, JOHN GREG     11/30/2015           OXYCODONE/ 30MG   30
                                                                                                                KENTUCKIANA
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                KENTUCKIANA
          ./             250       JH        HARLOW, JOHN GREG     11/30/2015         OXYMORPHONE/ 40MG   90
                                                                                                                PHARMACY
                                                                                                                                 JEFFE RSONVILLE      IN

          ./             251       JH        HARLOW, JOHN GREG      1/ 4/2016            OPANA ER/40MG    90
                                                                                                                KENTUCKIANA
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN

              j          252       JH        HARLOW, JOHN GREG      1/ 4/2016           OXYCODONE/ 30MG   20
                                                                                                                KENTUCKIANA
                                                                                                                PHARMACY
                                                                                                                                 JEFFERSONVILLE       IN


                      -y~
         c:J%                                                                    Page 10 of 35
                                Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 11 of 35 Pageid#:
                                                                    12382


   BEYOND THE
    BOUNDS OF                INITIALS OF
MEDICAL PRACTICE/             PERSON IN
    WITHOUT A               WHOSE NAME
   LEGITIMATE               PRESCRIPTION                        APPROXIMAT E                                                                                PHARMACY     PHARMACY       PHARMACY
 MEDICAL PURPOSE      COUNT WAS WRITTE N         NAME               DATE                 DRUG PRESCRIBED                              QTY                     NAME         CITY           STATE
                                                                   2/ 26/ 2016
         I             253       JH        HARLOW, J OHN GREG    1/ 26/ 2016 in
                                                                  indictment
                                                                                         OXYCODONE/ 30MG                                 15
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN


                 ./    254       JH        HARLOW, J OHN GREG     1/ 29/2016             OXYCODONE/ 30MG                                 15            BUFFALO DRUG       BUFFALO         WV


             I         255       JH        HARLOW, JOHN GREG      1/29/ 2016           OXYMORPHONE/ 40MG                                 90            BUFFALO DRU G      BUFFALO         WV


            /          256       JH        HARLOW, JOHN GREG      2/ 26/ 2016
                                                                                        OPANA ER / 40MG
                                                                                  OXYIHORPT--10I\TE/ 40MG i11 ill{/ic11nc111 .
                                                                                                                                         90
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN


        ./             257       JH        HARLOW, JOHN GREG      3/ 24/ 2016            OXYCODONE/ 30MG                                120
                                                                                                                                                       OLDE VIRGINIA
                                                                                                                                                       PHARMACY
                                                                                                                                                                         TAZEWELL          VA

        ,I             258       JH        HARLOW, JOHN GRE G     4/ 25/ 2016              OPANA ER/ 40MG                                60            BUFFALO DRUG       BUFFALO         WV

                                                                                                                                                       OLDE VIRGINIA
       ./ I            259       JH        HARLOW, JOHN GREG      4/ 25/ 2016            OXYCODONE/ 30MG                                 60
                                                                                                                                                       PHARMACY
                                                                                                                                                                         TAZEWELL          VA

        ti             260       JH        HARLOW, JOHN GREG      5/ 24/2016             OXYCODONE/ 20MG                                 90
                                                                                                                                                       OLDE VIRGINIA
                                                                                                                                                       PHARMACY
                                                                                                                                                                         TAZEWELL          VA


         I             261       JH        HARLOW, JOHN GREG      5/ 24/ 2016          OXYMORPHONE/ 40MG                                 60            BUFFALO DRUG       BUFFALO          WV


         I             262       JH        HARLOW, JOHN GREG      6/21/ 2016             OXYCODONE/ 30MG                                 50            BUFFALO DRUG       BUFFALO         WV

        ,/             263       JH        HARLOW, JOHN GREG      6/21/ 2016           OXYMORPHONE/ 40MG                                 60            BUFFALO DRUG       BUFFALO          WV


        I              264       JH        HARLOW, JOHN GREG      7/ 18/2016             OXYCODONE/ 30MG                                45
                                                                                                                                                       KENT UCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

        ,I             265       JH        HARLOW, JOHN GREG      7/ 18/2016           OXYMORPHONE/ 40MG                                 60
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

                                                                                                                                                       OLDE VIRGINIA
                       266       PH         HARLOW, PAMELA        9/15/ 2015        MORPHINE SULFATE/ 15MG                               90                              TAZEWELL          VA
                                                                                                                                                       PHARMACY
         v             267       PH         HARLOW, PAMELA        9/ 15/ 2015            OXYC0DONE/ 20MG                                 90
                                                                                                                                                       OLDE VIRGINIA
                                                                                                                                                       PHARMACY
                                                                                                                                                                         TAZEWELL          VA

            v"         268       PH         HARLOW, PAMELA        10/ 20/ 2015           OXYCODONE/ 20MG                                 60
                                                                                                                                                       OLDE VIRGINIA
                                                                                                                                                                         TAZEWELL          VA
                                                                                                                                                       PHARMACY

             I         269       PH         HARLOW, PAME LA       10/ 20/ 2015         OXYMORPHONE/ 30MG                                 60
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

             .;        270       PH         HARLOW, PAMELA        11/23/2015             OXYCODONE/ 20MG                                 30
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

             v         271       PH         HARLOW, PAMELA        11/23/2015           OXYMORPH ONE/ 40MG                                60
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN


                /      272       PH         HARLOW, PAMELA        12/ 23/2015            OXYCODONE/ 20MG                                30
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

             ii        273       PH         HARLOW, PAME LA       12/ 23/ 2015         OXYMORPHONE / 40MG                                60
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

                                                                                                                                         30            KENTUCKIANA
             .j        274       PH         HARLOW, PAME LA       1/ 20/2016             OXYCODONE/ 20MG
                                                                                                                                 20i1Ji11dict111e1JI   PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

             I         275       PH         HARLOW, PAME LA       1/ 20/ 2016          OXYMORPHONE/ 40MG                                 60
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN

             j         276       PH         HARLOW, PAME LA        2/3/ 2016             OXYCODONE/ 20MG                                 15
                                                                                                                                                       KENTUCKIANA
                                                                                                                                                       PHARMACY
                                                                                                                                                                       JEFFERSONVILLE      IN




                                                                                  Page 11 of 35
                               Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 12 of 35 Pageid#:
                                                                   12383


   BEYONDTHE
    BOUNDS OF               INITIALS OF
MEDICAL PRACTICE/            PERSON IN
    WITHOUT A              WHOSE NAME
   LEGITIMATE              PRESCRIPTION                         APPROXIMATE                                            PHARMACY            PHARMACY       PHARMACY
 MEDICAL ~RPOSE      COUNT WASWRITTEN            NAME               DATE               DRUG PRESCRIBED     QTY           NAME                CITY           STATE

      ii              277       PH          HARLOW, PAMELA        2/3/2016           OXYMORPHONE/ 40MG     60
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         JEFFERSONVILLE      IN


      ii,             278       PH          HARLOW, PAMELA        3/22/2016            OXYCODONE/30MG      120
                                                                                                                 OLDE VIRGINIA
                                                                                                                 PHARMACY
                                                                                                                                           TAZEWELL          VA

                                                                                                                 OLDE VIRGINIA
      1//             279       PH          HARLOW, PAMELA        4/21/2016            OXYCODONE/ 20MG     60
                                                                                                                 PHARMACY
                                                                                                                                           TAZEWELL          VA

      ,I              280       PH          HARLOW, PAMELA        4/25/2016            OXYCODONE/ 30MG     60
                                                                                                                 OLDE VIRGINIA
                                                                                                                                           TAZEWELL          VA
                                                                                                                 PHARMACY

       I              281       PH          HARLOW, PAMELA        5/18/2016            OXYCODONE/ 30MG     150
                                                                                                                 OLDE VIRGINIA
                                                                                                                 PHARMACY
                                                                                                                                           TAZEWELL          VA

       ,/             282       PH          -HARLOW, PAMELA       6/ 14/2016           OXYCODONE/ 20MG     60
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         JEFFERSONVILLE      IN

       .;/            283       PH          HARLOW, PAMELA        6/ 14/2016         OXYMORPHONE/ 40MG     60
                                                                                                                 KENTUCKIANA
                                                                                                                 PHARMACY
                                                                                                                                         JEFFERSONVILLE      IN

       ,/             284       PH          HARLOW, PAMELA        7/13/2016            OXYCODONE/ 20MG     50
                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                           WYTHEVILLE        VA
                                                                                                                 PHARMACY

       ./             285       PH          HARLOW, PAMELA        7/13/2016          OXYMORPHONE/ 40MG     60
                                                                                                                 MIKE'S BEST PRACTI CE
                                                                                                                 PHARMACY
                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                           WYTHEVILLE        VA


       ./             286       PH          HARLOW, PAMELA        8/15/2016            OXYCODONE/ 20MG     75
                                                                                                                 PHARMACY
                                                                                                                                           WYTHEVILLE        VA


        ./            287       PH          HARLOW, PAMELA        8/15/2016          OXYMORPHONE/ 30MG     60
                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                 PHARMACY
                                                                                                                                           WYTHEVILLE        VA


           v.         288       HH        HARTSHORN,HEATHER       9/15/2016           OXYCODONE / 30MG     120   HAYES DRUG LLC          NORTH TAZEWELL      VA

            I         289       HH        HARTSHORN,HEATHER       9/ 15/2016        OXYMORPHONE / lOMG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA


            t!        290       HH        HARTSHORN,HEATHER       10/18/ 2016         OXYCODONE J 30MG     90    HAYES DRUG LLC          NORTH TAZEWELL      VA


            I         291       HH        HARTSHORN, HEATHER      10/ 18/2016       OXYMORPHONE / 20MG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA


             J        292       HH        HARTSHORN, HEATHER      11/22/2016          OXYCODONE / 30MG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA


             J        293       HH        HARTSHORN,HEATHER       11/22/2016        OXYMORPHONE / 30MG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA


             J        294       HH        HARTSHORN,HEATHER       12/20/2016          OXYCODONE / 30MG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA


             J        295       HH        HARTSHORN,HEATHER       12/20/2016        OXYMORPHONE / 30MG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA

             j        296       HH        HARTSHORN,HEATHER       1/ 17/ 2017         OXYCODONE / 30MG     45    HAYES DRUG LLC          NORTH TAZEWELL      VA


             J        297       HH        HARTSHORN, H EATHER     1/ 17/2017        OXYMORPHONE / 30MG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA


             J/       298       HH        HARTSHORN,HEATHER       2/20/2017           OXYCODONE / 30MG     55    HAYES DRUG LLC          NORTH TAZEWELL      VA

                 v    299       HH        HARTSHORN,HEATHER       2/20/ 2017        OXYMORPHONE / 30MG     60    HAYES DRUG LLC          NORTH TAZEWELL      VA


        /,            300       BHo         HOPKINS, BOBBY        9/15/2015      MORPHINE SULFATE / 15MG   90
                                                                                                                 OLDE VIRGINIA
                                                                                                                 PHARMACY
                                                                                                                                           TAZEWELL          VA

            J         301       BHo         HOPKINS, BOBBY        9/ 15/ 2015         OXYCODONE / 20MG     90
                                                                                                                 OLDE VIRGINIA
                                                                                                                 PHARMACY
                                                                                                                                           TAZEWELL          VA




                                                                                Page 12 of 35
                                        Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 13 of 35 Pageid#:
                                                                            12384


   BEYOND THE
    BOUNDS OF                        INITIALS OF
MEDICAL PRACTICE/                     PERSON IN
    WITHOUT A                       WHOSE NAME
   LEGITIMATE                       PRESCRIPTION                                   APPROXIMATE                                         PHARMACY            PHARMACY       PHARMACY
 MEDICAL PURPOSE              COUNT WAS WRITTEN               NAME                     DATE              DRUG PRESCRIBED    QTY          NAME                CITY           STATE

        ,/                     302       BHo             HOPKINS, BOBBY              10/29/2015         OXYCODONE / 20MG    90
                                                                                                                                  KENTUCKIANA
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN


         .J                    303       BHo             HOPKINS, BOBBY
                                                                       I
                                                                                     10/29/2015         OXYCODONE / 30MG    15
                                                                                                                                  KENTUCKIANA
                                                                                                                                  PHARMACY
                                                                                                                                  KENTUCKIANA
                                                                                                                                                         JEFFERSONVILLE      IN


          II"                  304       BHo             HOPKINS, BOBBY              10/29/2015       OXYMORPHONE / 20MG    60
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN

                                                                                                                                  SAMS PHARMACY
            I/                 305       DH             HOPKINS, DONALD              9/15/2015     MORPHINE SULFATE/ 15MG   90
                                                                                                                                  JEFFERSONTOWN
                                                                                                                                                         JEFFERSONTOWN       KY

             ./                306       DH             HOPKINS, DONALD              9/15/2015          OXYCODONE / 15MG    90
                                                                                                                                  SAMS PHARMACY
                                                                                                                                  JEFFERSONTOWN
                                                                                                                                                         JEFFERSONTOWN       KY


           ·J                  307       SH        HUBBARD, SAMUEL "SAMMY"           11/23/2015            DILAUDID/8MG     60
                                                                                                                                  KENTUCKIANA
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN

             J                 308       SH        HUBBARD, SAMUEL "SAMMY"           11/23/2015        OXYMORPHONE/20MG     60
                                                                                                                                  KENTUCKIANA
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN


             J/                309       SH        HUBBARD, SAMUEL "SAMMY"           12/23/2015            DILAUDID/8MG     45
                                                                                                                                  KENTUCKIANA
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN

             ,/                310       SH        HUBBARD, SM1UEL 11 SA.Mrv1Y''     12/23/2015        OXYMORPHONE/40MG     60
                                                                                                                                  KENTUCKIANA
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN

                                                                                                                                  KENTUCKIANA
             r/                311       SH        HUBBARD, SAMUEL " SAMMY"          1/20/2016             DILAUDID/8MG     45
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN

                                                                                                                                  KENTUCKIANA
                               312       SH        HUBBARD, SAMUEL "SAMMY"           1/20/2016         OXYMORPHONE/40MG     60                           JEFFERSONVILLE      IN
                                                                                                                                  PHARMACY
                 J             3U        SH        HUBBARD, SAMUEL "SAMMY"           2/3/2016              DILAUDID/8MG     30    BUFFALO DRUG              BUFFALO         WV


                 ~             314       SH        HUBBARD, SAMUEL "SAMMY"           2/3/2016          OXYMORPHONE/40MG     60    BUFFALO DRUG              BUFFALO         WV

                                                                                                                                  OLDE VIRGINIA
                               315       SH        HUBBARD, SAMUEL "SAMMY"           3/22/2016           OXYCODONE/30MG     150                            TAZEWELL          VA
                                                                                                                                  PHARMACY

             J                 316       SH        HUBBARD, SAMUEL "SAMMY"           4/21/2016             OPANA ER/40MG    60    BUFFALO DRUG              BUFFALO         WV


             J                 317       SH        HUBBARD, SAMUEL "SAMMY"           4/21/2016           OXYCODONE/30MG     60    BUFFALO DRUG              BUFFALO         WV


                J,             318       SH        HUBBARD, SAMUEL "SAMMY"           5/18/2016           OXYCODONE/30MG     60    BUFFALO DRUG              BUFFALO         WV

             v    I
                               319       SH        HUBBARD, SAMUEL "SAMMY"           5/18/2016         OXYMORPHONE/40MG     60    BUFFALO DRUG              BUFFALO         WV

                v,             320       SH        HUBBARD, SAMUEL "SAMMY"           6/21/2016           OXYCODONE/30MG     60
                                                                                                                                  POCA YALU-RITE
                                                                                                                                  PHARMACY
                                                                                                                                                              POCA          WV

             V                 321       SH        HUBBARD, SAMUEL "SAMMY"           6/21/2016         OXYMORPHONE/40MG     60
                                                                                                                                  POCA YALU-RITE
                                                                                                                                                              POCA          WV
                      /                                                                                                           PHARMACY
                 ,/            322
                                                                                                                                  KENTUCKIANA
                                         SH        HUBBARD, SAMUEL "SAMMY"           7/18/2016           OXYCODONE/30MG     55                           JEFFERSONVILLE      IN
                      I                                                                                                           PHARMACY

                 J             323       SH        HUBBARD, SAMUEL "SAMMY"           7/18/2016         OXYMORPHONE/40MG     60
                                                                                                                                  KENTUCKIANA
                                                                                                                                  PHARMACY
                                                                                                                                                         JEFFERSONVILLE      IN

                                                                                                                                  MIKE'S BEST PRACTICE
                 1//           324       SH        HUBBARD, SAMUEL "SAMMY"           8/31/2016           OXYCODONE/30MG     90
                                                                                                                                  PHARMACY
                                                                                                                                                          WYTHEVILLE         VA

                                                                                                                                  MIKE'S BEST PRACTICE
                 II       I    325       SH        HUBBARD, SAMUEL "SAMMY"           8/31/2016         OXYMORPHONE/20MG     60
                                                                                                                                  PHARMACY
                                                                                                                                                          WYTHEVILLE         VA
                  V
                                                                                                                                  MIKE'S BEST PRACTICE
                               326       SH        HUBBARD, SAMUEL " SAMMY"          9/29/2016           OXYCODONE/20MG      7                            WYTHEVILLE         VA
                                                                                                                                  PHARMACY




                                                                                                  Page 13 of 35
                                   Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 14 of 35 Pageid#:
                                                                       12385


   BEYOND T HE
    BOUNDS OF                   INITIALS OF
MEDICAL PRACTICE/                PERSON IN
    WITHOUT A                  WHOSE NAME
   LEGIT IMATE                 PRESCRIPTION                              APPROXIMATE                                                        PHARMACY            PHARMACY       PHARMACY
 MEDICAL PURPOSE         COUNT WAS WRITTEN                NAME               DATE                 DRUG PRESCRIBED               QTY           NAME                CITY           STATE

         J                327       SH        H UBBARD, SAMUEL "SAMMY"     9/29/ 2016            OXYCODONE/ 20MG                14
                                                                                                                                      MIKE'S BE ST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTH EVILLE        VA

          J               328       SH        H UBBARD, SAMUEL "SAMMY"     9/29/ 2016            OXYCODONE/ 20MG                21
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA

             .j           329       SH        H UBBARD, SAMUEL "SAMMY"     9/ 29/ 2016           OXYCODONE/ 20MG                28
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTH EVILLE        VA


             J'           330       BHu           HURLEY, BLAKEY           9/ 7/ 2016             MS CONTIN / 15MG              60
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA

              J   /'
                          331       BHu           HURLEY, BLAKEY           9/7/ 2016             OXYCODONE / 5MG                90
                                                                                                                                      MIKE'S BEST PRACT ICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA

              ti          332       BHu           HURLEY, BLAKEY           10/ 4/ 2016               OPANA / 5MG                60
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                                               WYTH EVILLE        VA
                   /                                                                                                                  PHARMACY
              II          333       BHu           HURLEY, BLAKEY           10/ 4/ 2016 ,         OXYCODONE / 15MG               90
                                                                                                                                      MIKE'S BEST PRACT ICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTH EVILLE        VA

                   ./'    334       BHu           HURLEY, BLAKEY           11/ 3/ 2016           OXYCODONE / 20MG               90
                                                                                                                                      MIKE'S BEST PRACT ICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA

                   / '    335       BHu           HURLEY, BLAKEY           11/ 3/ 2016         OXYMORPH ONE / lOMG              60
                                                                                                                                      MIKE'S BEST PRACT ICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA


                 I        336       BHu           HURLEY, BLAKEY           12/5/2016             OXYCODONE / 20MG               90
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA

              ,I          337       BHu           HURLEY, BLAKEY           12/ 5/ 2016         OXYMORPHONE / lOMG               60
                                                                                                                                      MIKE'S BE ST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTH EVILLE        VA


              /           338       BHu           HURLEY, BLAKEY           1/ 3/ 2017            OXYCODONE / 20MG               75
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA

             ,/           339       BHu           HURLEY, BLAKEY           1/ 3/ 2017          OXYMORPHONE / 15MG               60
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA


             I            340       BHu           HURLEY, BLAKEY           2/7/2017              OXYCODONE I 20MG               75
                                                                                                                                      MIKE'S BEST PRACTICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA


          ,I              341       BHu           HURLEY, BLAKEY           2/ 7/ 2017 ti       OXYMORPHONE / 20MG               60
                                                                                                                                      MIKE'S BEST PRACT ICE
                                                                                                                                      PHARMACY
                                                                                                                                                               WYTHEVILLE         VA

              /           342       DJ             JESSIE, DEANNA          9/ 24/ 2015      MORPHINE SULFATE / 15MG             90
                                                                                                                                      OLDE VIRGINIA
                                                                                                                                      PHARMACY
                                                                                                                                                                TAZEWELL          VA

               ii         343       DJ             JESSIE, DEANNA          9/ 24/ 2015           OXYCODONE / 15MG               90
                                                                                                                                      OLDE VIRGINIA
                                                                                                                                      PHARMACY
                                                                                                                                                                TAZEWELL          VA

              v           344       DJ             JE SSIE, DEANNA         11/ 5/ 2015      MORPHINE SULFATE / 30MG             60
                                                                                                                                      OLDE VIRGINIA
                                                                                                                                      PHARMACY
                                                                                                                                                                TAZEWELL          VA

              /           345       DJ             JESSIE, DEANNA          11/ 5/ 2015           OXYCODONE / 15MG               60
                                                                                                                                      OLDE VIRGINIA
                                                                                                                                      PHARMACY
                                                                                                                                                                TAZEWELL          VA

                                                                                                                                      KENTUCKIANA
              J           346       DJ             JESSIE, DEANNA          12/ 1/ 2015      MORPHINE SULFATE / 30MG             90
                                                                                                                                      PHARMACY
                                                                                                                                                              JEFFERSONVILLE      IN

                                                                                                                                      KENTUCKIANA
              ../         347       DJ             JESSIE, DEANNA          12/ 1/ 2015           OXYCODONE / 15MG               30
                                                                                                                                      PHARMACY
                                                                                                                                                              JEFFERSONVILLE      IN


              v           348       DJ             JESSIE, DEANNA          1/ 12/ 2016      MORPHINE SULFATE / 30MG             60
                                                                                                                                      KENTUCKIANA
                                                                                                                                      PHARMACY
                                                                                                                                                              JEFFERSONVILLE      IN

              J           349       DJ             JESSIE, DEANNA          1/ 12/ 2016
                                                                                               OXYCODON E / 15MG
                                                                                             OXYCOONE I 1SMC i11 i11dict11m1t
                                                                                                                                30
                                                                                                                                      KENTUCKIANA
                                                                                                                                      PHARMACY
                                                                                                                                                              JEFFERSONVILLE      IN

                 J        350       DJ             JESSIE, DEANNA          2/5/ 2016              OXYCODONE/ 15MG               30
                                                                                                                                      KENTUCKIANA
                                                                                                                                      PHARMACY
                                                                                                                                                              JEFFERSONVILLE      IN


                  J       351       DJ             JESSIE, DEANNA          3/ 14/ 2016            MS CONTIN/ 30MG               60    RITE AID #3566          LAWRENCEBURG        KY




                                                                                           Page 14 of 35




                                                      '
                               Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 15 of 35 Pageid#:
                                                                   12386


   BEYOND THE
    BOUNDS OF               INITIALS OF
MEDICAL PRACTICE/            PERSON IN
    WITHOUT A              WHOSE NAME
   LEGITIMATE              PRESCRIPTION                     APPROXIMATE                                         PHARMACY     PHARMACY       PHARMACY
 MEDICAL PURPOSE     COUNT WAS WRITTEN        NAME              DATE             DRUG PRESCRIBED    QTY           NAME          CITY          STATE

           J'         352       DJ        JESSIE, DEANNA      3/14/2016          OXYCODONE / 15MG   30    RITE AID #3566   LAWRENCEBURG        KY


           ,//        353       DJ        JESSIE, DEANNA      4/28/2016           MS CONTIN/30MG    60    RITE AID #3566   LAWRENCEBURG        KY

           ../        354       DJ        JESSIE, DEANNA      4/28/2016          OXYCODONE / lOMG   45    RITE AID #3566   LAWRENCEBURG        KY

            ..(       355       DJ        JESSIE, DEANNA      5/26/2016           MS CONTIN/30MG    60    RITE AID #3566   LAWRENCEBURG        KY


            I         356       DJ        JESSIE, DEANNA      5/26/2016          OXYCODONE / lOMG   45    RITE AID #3566   LAWRENCEBURG        KY


           v          357       DJ        JESSIE, DEANNA      6/23/2016           MS CONTIN/30MG    60    RITE AID #3566   LAWRENCEBURG        KY


           I          358       DJ        JESSIE, DEANNA      6/23/2016          OXYCODONE / lOMG   30    RITE AID #3566   LAWRENCEBURG        KY

           ,/         359       DJ        JESSIE, DEANNA      7/26/2016           MS CONTIN/15MG    60    RITE AID #3566   LAWRENCEBURG        KY


           ./         360       DJ        JESSIE, DEANNA      7/26/2016          OXYCODONE / lOMG   30    RITE AID #3566   LAWRENCEBURG        KY


           J          361       DJ        JESSIE, DEANNA      8/22/2016           MS CONTIN/15MG    60    RITE AID #3566   LAWRENCEBURG        KY


           v/         362       DJ        JESSIE, DEANNA      8/22/2016          OXYCODONE / lOMG   30    RITE AID #3566   LAWRENCEBURG        KY

           ,J         363       DJ        JESSIE, DEANNA      9/15/2016           MS CONTIN/15MG    60    RITE AID #3566   LAWRENCEBURG        KY


           J          364       DJ        JESSIE, DEANNA      9/15/2016          OXYCODONE / lOMG   30    RITE AID #3566   LAWRENCEBURG        KY

          ..(         365       DJ        JESSIE, DEANNA      10/20/2016          MS CONTIN/15MG    60    RITE AID #3566   LAWRENCEBURG        KY

           J          366       DJ        JESSIE, DEANNA      10/20/2016         OXYCODONE / lOMG   30    RITE AID #3566   LAWRENCEBURG        KY


           v          367       DJ        JESSIE, DEANNA      11/18/2016         OXYCODONE / lOMG   10    RITE AID #3566   LAWRENCEBURG        KY


           J          368       DJ        JESSIE, DEANNA      11/28/2016          MS CONTIN/15MG    60    RITE AID #3566   LAWRENCEBURG        KY


           ~          369       DJ        JESSIE, DEANNA      11/28/2016         OXYCODONE / 10MG    7    RITE AID #3566   LAWRENCEBURG        KY

           J          370       DJ        JESSIE, DEANNA      12/21/2016          MS- CONTIN/15MG   60    RITE AID #3566   LAWRENCEBURG        KY


           v,         371       DJ        JESSIE, DEANNA      12/21/2016         OXYCODONE / lOMG    7    RITE AID #3566   LAWRENCEBURG        KY

                                                                                                          KENTUCKIANA
            J/        372       DJ        JESSIE, DEANNA      1/30/2017          MS CONTIN / 15MG   60
                                                                                                          PHARMACY
                                                                                                                           JEFFERSONVILLE      IN

           v          373       DJ        JESSIE, DEANNA      1/30/2017          OXYCODONE / lOMG    7
                                                                                                          KENTUCKIANA
                                                                                                          PHARMACY
                                                                                                                           JEFFERSONVILLE      IN


            I         374       ReJ       JESSIE, REBECCA     8/26/2015          MS CONTIN / 15MG   30
                                                                                                          OLDE VIRGINIA
                                                                                                          PHARMACY
                                                                                                                             TAZEWELL          VA


            J'        375       ReJ       JESSIE, REBECCA     8/26/2015          OXYCODONE / 30MG   120
                                                                                                          OLDE VIRGINIA
                                                                                                          PHARMACY
                                                                                                                             TAZEWELL          VA


               ,./    376       ReJ       JESSIE, REBECCA     10/5/2015          OXYCODONE/15MG     90
                                                                                                          KENTUCKIANA
                                                                                                          PHARMACY
                                                                                                                           JEFFERSONVILLE      IN




                                                                           Page 15 of35
                                   Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 16 of 35 Pageid#:
                                                                       12387


   BEYON D THE
    BOUNDSOF                    INITIALS OF
MEDICAL PRACTICE/                PERSON IN
    WITHOUT A                  WHOSE NAME
   LEGITIMATE                  PRESCRIPTION                      APPROXIMATE                                               PHARMACY      PHARMACY        PHARMACY
 MEDICAL P\JRPOSE        COUNT WAS WRITTE N        NAME              DATE                DRUG PRESCRIBED      QTY            NAME          CITY            STATE

        •                 377       ReJ       JESSIE, REBECCA      10/ 5/ 2015         OXYMORPHONE / 20MG     60
                                                                                                                    KENTUCKIANA
                                                                                                                    PHARMACY
                                                                                                                                       JEFFERSONVILLE       IN

        ./                378       ReJ       JESSIE, REBECCA      11/13/ 2015          OXYCODONE / 30MG      60
                                                                                                                    KENTUCKIANA
                                                                                                                    PHARMACY
                                                                                                                                       JEFFERSONVILLE       IN


        J                 379       Re]       JESSIE, REBECCA      11/ 13/ 2015       OXYMORPHONE / 30MG      60
                                                                                                                    KENTUCKIANA
                                                                                                                    PHARMACY
                                                                                                                                       JEFFERSONVILLE       IN

            J             380       Re]       JESSIE, REBE CCA     12/ 15/ 2015          MS CONTIN / 30MG     60
                                                                                                                    KENTUCKIANA
                                                                                                                    PHARMACY
                                                                                                                                       JEFFE RSONVILLE      IN

                                                                                                                    KENTUCKIANA
            V,            381       Re]       JESSIE, REBECCA      12/ 15/ 2015         OXYCODONE / 30MG      60
                                                                                                                    PHARMACY
                                                                                                                                       JEFFERSONVILLE       IN

            J             382       ReJ       JESSIE, REBECCA      1/ 12/2016       MORPHINE SULFATE / 30MG   60
                                                                                                                    KENTUCKIANA
                                                                                                                    PHARMACY
                                                                                                                                       JEFFERSONVILLE       IN
                                                                                                                    KENTUCKIANA
            J,            383       Re]       JESSIE, REBE CCA     1/12/2016            OXYCODONE / 30MG      60
                                                                                                                    PHARMACY
                                                                                                                                       JEFFERSONVILLE       IN

            J             384       Re]       JESSIE, REBECCA       2/ 5/ 2016      MORPHINE SULFATE/ 30MG    60
                                                                                                                    KENTUCKIANA
                                                                                                                                       JEFFERSONVILLE       IN
                                                                                                                    PHARMACY

            J             385       Re]       JESSIE, REBE CCA      2/ 5/ 2016           OXYCODONE/ 30MG      60
                                                                                                                    KENTUCKIANA
                                                                                                                    PHARMACY
                                                                                                                                       JEFFERSONVILLE       IN

            J             386       Re]       JESSIE, REBECCA      3/ 14/ 2016           MS CONTIN / 30MG     60    RITE AID # 3566    LAWRENCEBURG         KY

             v            387       ReJ       JESSIE, REBE CCA     3/ 14/ 2016          OXYCODON E / 30MG     60    RITE AID # 3566    LAWREN CEBURG        KY

                j         388       Re]       JESSIE, REBECCA      4/ 28/ 2016           MS CONTIN / 30MG     60    RITE AID # 3566    LAWREN CEBURG        KY


                J         389       ReJ       JESSIE, REBECCA      4/ 28/2016           OXYCODONE / 20MG      90    RITE AID # 3566    LAWRENCEBURG         KY


                J,        390       Re]       JESSIE, REBECCA      5/ 26/2016            MS CONTIN/ 30MG      60    RITE AID # 3566    LAWREN CEBURG        KY

                J         391       Re]       JESSIE, REBE CCA     5/ 26/ 2016          OXYCODONE / 20MG      90    RITE AID # 3566    LAWRENCEBURG         KY


                J,        392       ReJ       JESSIE, REBECCA      6/23/ 2016            MS CONTIN / 30MG     60    RITE AID #3566     LAWRENCEBURG         KY


                .J        393       ReJ       JESSIE, REBECCA      6/ 23/ 2016          OXYCODON E / 20MG     90    RITE AID # 3566    LAWRENCEBURG         KY


                    J     394       ReJ       JESSIE, REBECCA      7/26/ 2016            MS CONTIN / 30MG     60    RITE AID # 3566    LAWRENCE BURG        KY

                          395       ReJ       JESSIE, REBECCA      7/ 26/ 2016          OXYCODON E / 30MG     60    RITE AID #3566     LAWRENCEBURG         KY
                    \J
                    ,J    396       Re]       JESSIE, REBE CCA     8/22/ 2016            MS CONTIN / 30MG     60    RITE AID #3566     LAWRENCEBURG         KY


                     J    397       ReJ       JESSIE, REBECCA      8/ 22/ 2016          OXYCODONE / 30MG      60    RITE AID # 3566    LAWREN CEBURG        KY


                    ~     398       ReJ       JESSIE, REBE CCA     9/ 15/ 2016           MS CONTIN / 30MG     60    RITE AID # 3566    LAWRENCEBURG         KY


                     .
                    \}    399       Re]       JESSIE, REBE CCA     9/ 15/ 2016          OXYCODONE / 30MG      60    RITE AID #3566     LAWRENCE BURG        KY

                    v.    400       Re]       JESSIE, REBECCA      10/ 20/ 2016          MS CONTIN / 30MG     60    RIT E AID # 3566   LAWRENCEBURG         KY

                    v     401       ReJ       JESSIE, REBECCA      10/ 20/ 2016         OXYCODONE / 30MG      60    RITE AID # 3566    LAWRENCEBURG         KY




                                                                                  Page 16 of 35
                                    Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 17 of 35 Pageid#:
                                                                        12388


   BEYOND THE
    BOUNDS OF                    INITIALS OF
MEDICAL PRACTICE/                 PERSON IN
    WITHOUT A                   WHOSE NAME
   LEGITIMATE                   PRESCRIPTION                      APPROXIMATE                                                        PHARMACY      PHARMACY        PHARMACY
 MEDICAL PURPOSE          COUNT WAS WRITTEN        NAME               DATE               DRUG PRESCRIBED                 QTY           NAME          CITY            STAT E

            I              402       ReJ       JESSIE, REBECCA      11/18/ 2016           MS CONTIN / 30MG               10    RITE AID # 3566   LAWREN CEBURG        KY


           J,,             403       ReJ       JESSIE, REBECCA      11/ 18/2016          OXYCODONE / 30MG                20    RITE AID #3566    LAWRENCEBURG         KY


           I               404       ReJ       JESSIE, REBECCA      11/28/ 2016           MS CONTIN / 30MG               60    RITE AID # 3566   LAWRENCEBURG         KY


           J               405       ReJ       JESSIE, REBECCA      11/28/ 2016          OXYCODONE I 30MG                60    RITE AID # 3566   LAWRENCEBURG         KY

              J            406       ReJ       JESSIE, REBECCA      12/ 21/ 2016          MS CONTIN / 30MG               60    RITE AID #3566    LAWRENCEBURG         KY
                      /


                 I         407       ReJ       JESSIE, REBECCA      12/ 21/ 2016         OXYCODONE / 30MG                60
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN


                 t/        408       ReJ       JESSIE, REBECCA      1/30/2017             MS CONTIN / 30MG               60    RITE AID # 3566   LAWRENCEBURG         KY


           V:              409       ReJ       JESSIE, REBECCA      1/30/2017            OXYCODONE / 30MG                55    RITE AID # 3566   LAWRENCEBURG         KY


          I                410       ReJ       JESSIE, REBECCA      2/27/ 2017
                                                                                         MS CONTIN / 60MG
                                                                                     MS CONTL'\' / 30MC i11 i11didtnwl
                                                                                                                         60
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN


         ti                411       ReJ       JESSIE, REBECCA      2/27/2017            OXYCODON E / 30MG               50
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN


         ii                412       ReJ       JESSIE, REBECCA      3/27/2017
                                                                                         MS CONTIN / 60MG
                                                                                     MS CONTIN I JOMC i11 i11dic1me11t
                                                                                                                         60
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                               KENTUCKIANA
                                                                                                                                                 JEFFERSONVILLE       IN


          .//              413       ReJ       JESSIE, REBECCA      3/27/ 2017           OXYCODONE / 30MG                50
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

         /                 414       ReJ       JESSIE, REBECCA      4/27/ 2017            MS CONTIN/ 60MG                60
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                               KENTUCKIANA
          /~               415       ReJ       JESSIE, REBE CCA     4/27/2017            OXYCODONE / 30MG                45
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                               SAMS PHARMACY
           ..J             416       RiJ        JESSIE, RICKY       9/ 10/2015            MS CONTIN/ 30MG                90
                                                                                                                               JEFFERSONTOWN
                                                                                                                                                 JEFFERSONTOWN        KY

                                                                                                                               SAMS PHARMACY
           J               417       RiJ        JESSIE, RICKY       9/10/ 2015           OXYCODON E / 30MG               120
                                                                                                                               JEFFERSONTOWN
                                                                                                                                                 JEFFERSONTOWN        KY


           ,J              418       RiJ        JESSIE, RICKY       10/ 14/ 2015          OXYCODONE/ 30MG                90
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                               KENTUCKIANA
            J              419       RiJ        JESSIE, RICKY       10/ 14/ 2015       OXYMORPHONE / 20MG                90
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                               KENTUCKIANA
             j             420       RiJ        JESSIE, RICKY       11/ 13/ 2015         OXYCODONE I 30MG                120
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN


                  J'       421       RiJ        JESSIE, RICKY       11/ 13/ 2015       OXYMORPHONE / 30MG                90
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

                  j        422       RiJ        JESSIE, RICKY       12/15/ 2015           MS CONTIN / 30MG               90
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFE RSONVILLE      IN

                                                                                                                               KENTUCKIANA
                 ..J       423       RiJ        JESSIE, RICKY       12/ 15/ 2015         OXYCODONE / 30MG                120
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                               KENTUCKIANA
                  ..[      424       RiJ        JESSIE, RICKY       1/ 12/ 2016     MORPHINE SULFATE / 30MG              60
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN

                                                                                                                               KENTUCKIANA
                  .J       425       RiJ        JESSIE, RICKY       1/12/2016            OXYCODONE I 30MG                120
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN


                     J     426       RiJ        JESSIE, RICKY        2/ 5/ 2016          OXYCODONE / 30MG                120
                                                                                                                               KENTUCKIANA
                                                                                                                               PHARMACY
                                                                                                                                                 JEFFERSONVILLE       IN




                                                                                   Page 17 of 35
                                     Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 18 of 35 Pageid#:
                                                                         12389


   BEYONDTHE
    BOUNDS OF                     INITIALS OF
MEDICAL PRACTICE/                  PERSON IN
    WITHOUT A                    WHOSE NAME
   LEGITIMATE                    PRESCRIPTION                   APPROXIMATE                                                       PHARMACY    PHARMACY      PHARMACY
 MEDICAL PURPOSE           COUNT WAS WRITTEN       NAME             DATE               D RUG PRESCRIBED               QTY           NAME        CITY          STATE

    ./                      427       RiJ       JESSIE, RICKY     3/14/2016
                                                                                      MS CONTIN / 30MG
                                                                                  MS CONTINI 60MG i11 i11dict1ne11t
                                                                                                                      90    RITE AID #3566   LAWRENCEBURG      KY

    ./                      428       RiJ       JESSIE, RICKY     3/14/2016           OXYCODONE / 30MG                90    RITE AID #3566   LAWRENCEBURG      KY

     ii                     429       RiJ       JESSIE, RICKY     4/22/2016            MS CONTIN / 30MG               18    RITE AID #3566   LAWRENCEBURG      KY


      I                     430       RiJ       JESSIE, RICKY     4/22/2016           OXYCODONE / 30MG                20    RITE AID #3566   LAWRENCEBURG      KY

      v    r
                            431       RiJ       JESSIE, RICKY     4/28/2016            MS CONTIN / 30MG               56    RITE AID #3566   LAWRENCEBURG      KY

      .;                    432       RiJ       JESSIE, RICKY     4/28/2016           OXYCODONE / 30MG                120   RITE AID #3566   LAWRENCEBURG      KY


       I                    433       RiJ       JESSIE, RICKY     5/26/2016            MS CONTIN / 30MG               90    RITE AID #3566   LAWRENCEBURG      KY


       ii                   434       RiJ       JESSIE, RICKY     5/26/2016           OXYCODONE / 20MG                120   RITE AID #3566   LAWRENCEBURG      KY


       {,                   435       RiJ       JESSIE, RICKY     6/23/2016            MS CONTIN / 30MG               90    RITE AID #3566   LAWRENCEBURG      KY


         J                  436       RiJ       JESSIE, RICKY     6/23/2016           OXYCODONE I 20MG                120   RITE AID #3566   LAWRENCEBURG      KY


          v                 437       RiJ       JESSIE, RICKY     7/26/2016            MS CONTIN / 60MG               60    RITE AID #3566   LAWRENCEBURG      KY


       v'      I
                            438       RiJ       JESSIE, RICKY     7/26/2016           OXYCODONE / 30MG                90    RITE AID #3566   LAWRENCEBURG      KY

          v                 439       RiJ       JESSIE, RICKY     8/22/2016            MS CONTIN / 60MG               60    RITE AID #3566   LAWRENCEBURG      KY


          /                 440       RiJ       JESSIE, RICKY     8/22/2016           OXYCODONE / 30MG                90    RITE AID #3566   LAWRENCEBURG      KY


          /                 441       RiJ       JESSIE, RICKY     9/15/2016            MS CONTIN / 60MG               60    RITE AID #3566   LAWRENCEBURG      KY


           I                442       RiJ       JESSIE, RICKY     9/15/2016           OXYCODONE / 30MG                120   RITE AID #3566   LAWRENCEBURG      KY


            I               443       RiJ       JESSIE, RICKY     10/20/2016           MS CONTIN / 60MG               60    RITE AID #3566   LAWRENCEBURG      KY


            I               444       RiJ       JESSIE, RICKY     10/20/2016          OXYCODONE / 30MG                120   RITE AID #3566   LAWRENCEBURG      KY


                   J        445       RiJ       JESSIE, RICKY     11/18/2016           MS CONTIN / 60MG               20    RITE AID #3566   LAWRENCEBURG      KY


                   I        446       RiJ       JESSIE, RICKY     11/ 18/2016         OXYCODONE / 30MG                40    RITE AID #3566   LAWRENCEBURG      KY


                   J        447       RiJ       JESSIE, RICKY     11/28/2016           MS CONTIN / 60MG               90    RITE AID #3566   LAWRENCEBURG      KY

                   J        448       RiJ       JESSIE, RICKY     11/28/2016          OXYCODONE / 30MG                90    RITE AID #3566   LAWRENCEBURG      KY


                       {    449       RiJ       JESSIE, RICKY     12/21/2016           MS CONTIN / 60MG               90    RITE AID #3566   LAWRENCEBURG      KY


                       J    450       RiJ       JESSIE, RICKY     12/21/2016          OXYCODONE / 30MG                90    RITE AID #3566   LAWRENCEBURG      KY


                       J    451       RiJ       JESSIE, RICKY     1/30/2017            MS CONTIN / 60MG               60    RITE AID #3566   LAWRENCEBURG      KY




                                                                                Page 18 of 35
                                       Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 19 of 35 Pageid#:
                                                                           12390


   BEYOND THE
    BOUNDS OF                       INITIALS OF
MEDICAL PRACTICE/                    PERSON IN
    WITHOUT A                      WHOSE NAME
   LEGITIMATE                      PRESCRIPTION                        APPROXIMATE                                                              PHARMACY     PHARMACY       PHARMACY
 MEDICAL PURPOSE             COUNT WASWRITTEN           NAME               DATE                 DRUG PRESCRIBED                     QTY           NAME         CITY           STATE

      ii                      452       RiJ         JESSIE, RICKY        1/30/2017              OXYCODONE / 30MG                    85    RITE AID #3566   LAWRENCEBURG        KY


       I                      453       RiJ         JESSIE, RICKY        2/27/2017               MS CONTIN / 60MG                   90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

       ,/                     454       RiJ         JESSIE, RICKY        2/27/2017              OXYCODONE / 30MG                    80
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

            .;                455       RiJ         JESSIE, RICKY        3/27/2017
                                                                                               MS CONTIN / 60MG
                                                                                       MORPH/1\TE SULFATE I 60MG i11 i11di<t11m1t
                                                                                                                                    90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

                                                                                                                                          KENTUCKIANA
               /         /    456       RiJ         JESSIE, RICKY        3/27/2017              OXYCODONE / 30MG                    80
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

                    ti        457       RiJ         JESSIE, RICKY        4/ 27/2017
                                                                                              MS CONTIN / 60MG
                                                                                       MORPHIN E SULFA IE/ 60MG i11 i11dict111w1
                                                                                                                                    90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

            r/                458       RiJ         JESSIE, RICKY        4/27/2017              OXYCODONE / 30MG                    75
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN


            I                 459       NJ          JEWELL, NEIL         10/29/2015             OXYCODONE/ 15MG                     60
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN


            J                 460       NJ          JEWELL, NEIL         10/29/2015           OXYMORPHONE/ 40MG                     90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

                                                                                                                                          KENTUCKIANA
                J/            461       NJ          JEWELL, NEIL         11/23/ 2015            OXYCODONE/ 20MG                     30
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN


                   I          462       NJ          JEWELL, NEIL         11/23/2015           OXYMORPHONE/ 20MG                     60
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                          OLDE VIRGINIA
                                                                                                                                                           JEFFERSONVILLE      IN


        ~                     463       LK        KICKLIGHTER, LORA      9/10/2015              OXYCODONE/ 30MG                     120
                                                                                                                                          PHARMACY
                                                                                                                                                             TAZEWELL          VA


        t/,                   464       LK        KICKLIGHTER, LORA      9/10/2015            OXYMORPHONE/ 40MG                     60    BUFFALO DRUG        BUFFALO          WV

           ~                  465       LK        KICKLIGHTER, LORA      11/5/2015            OXYMORPHONE/ 40MG                     90
                                                                                                                                          KENTUCKIANA
                                                                                                                                                           JEFFERSONVILLE      IN
                ,                                                                                                                         PHARMACY

           I'                 466       LK        KICKLIGHTER, LORA      12/2/2015            OXYMORPHONE/ 40MG                     90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

           /                  467       LK        KICKLIGHTER, LORA       1/4/2016                OPANAER/ 40MG                     90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

           v,                 468       LK        KICKLIGHTER, LORA      1/29/2016            OXYMORPHONE/ 40MG                     90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

           /                  469       LK        KICKLIGHTER, LORA      2/26/ 2016               OPANAER/ 40MG                     90
                                                                                                                                          KENTUCKIANA
                                                                                                                                          PHARMACY
                                                                                                                                                           JEFFERSONVILLE      IN

           v                  470       LK        KICKLIGHTER, LORA      3/31/ 2016               OPANAER/ 40MG                     90    BUFFALO DRUG        BUFFALO          WV

           v                  471       LK        KICKLIGHTER, LORA      4/ 4/ 2016             OXYCODONE/ 30MG                     60
                                                                                                                                          POCA YALU-RITE
                                                                                                                                          PHARMACY
                                                                                                                                                                POCA           WV


           v                  472       LK        KICKLI GHTER, LORA     5/2/2016                 OPANA ER/ 40MG                    90
                                                                                                                                          POCA YALU-RITE
                                                                                                                                          PHARMACY
                                                                                                                                                                POCA           WV


            v                 473       LK        KICKLIGHTER, LORA       6/6/ 2016            OXYMORPHONE/ 40MG                    90
                                                                                                                                          POCA YALU-RITE
                                                                                                                                          PHARMACY
                                                                                                                                                                POCA           WV


            v                 474       LK        KICKLIGHTER, LORA      7/5/2016               OXYCODONE/ 20MG                      7
                                                                                                                                          POCA YALU-RITE
                                                                                                                                          PHARMACY
                                                                                                                                                                POCA           WV

                ii            475       LK        KICKLIGHTER, LORA      7/5/2016               OXYCODONE/ 20MG                     14
                                                                                                                                          POCA YALU-RITE
                                                                                                                                          PHARMACY
                                                                                                                                                                POCA           WV

                v             476       LK        KICKLI GHTER, LORA     7/ 5/2016              OXYCOD ONE/ 20MG                    24
                                                                                                                                          POCA YALU-RITE
                                                                                                                                          PHARMACY
                                                                                                                                                                POCA           WV




                                                                                         Page 19 of 35
                                    Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 20 of 35 Pageid#:
                                                                        12391


   BEYOND THE
    BOUNDS OF                    INITIALS OF
MEDICAL PRACTICE/                 PERSON IN
    WITHOUT A                   WHOSE NAME
   LEGITIMATE                   PRESCRIPTION                           APPROXIMATE                                              PHARMACY            PHARMACY       PHARMACY
 MEDICAL PURPOSE          COUNT WASWRITTEN             NAME                DATE                DRUG PRESCRIBE D     QTY           NAME                CITY           STAT E
                                                                                                                          MIKE'S BEST PRACTICE
        ./                 477       .LK         KICKLIGHTER, LORA       7/ 5/ 2016           OXYCODONE /20MG       32
                                                                                                                          PHARMACY
                                                                                                                                                   WYTH EVILLE        VA


        ./                 478       SK         KOVALESKI, SHANN ON      7/ 28/ 2016             DILAUDID/ 4MG      90
                                                                                                                          POCA YALU-RITE
                                                                                                                          PHARMACY
                                                                                                                                                       POCA          WV


        /                  479       SK         KOVALESKI, SHANN ON      7/ 28/2016            MS CONTIN / 15MG     60
                                                                                                                          POCA YALU-RITE
                                                                                                                          PHARMACY
                                                                                                                                                       POCA          WV

                                                                                                                          POCA YALU-RITE
          /                480       SK         KOVALE SKI, SHANN ON
                                                                         8/25/ 2016
                                                                         8/24/2016
                                                                                             PERCOCET / 10/ 325MG   75
                                                                                                                          PHARMACY
                                                                                                                                                       POCA          WV


          /                481       SK         KOVALESKI, SHANNON       8/25/2016             MS CONTIN/15MG       90    KROGER #N-965            WESTERVILLE        OH


           /               482       SK         KOVALESKI, SHANNON       9/ 27/ 2016           MS CONTIN/30MG       60    KROGE R #N-965           WESTERVILLE        OH


              I            483       SK         KOVALESKI, SHANN ON      9/ 27/ 2016           OXYCODONE / 15MG     60    KROGE R #N-965           WESTERVILLE        OH

                                                                                                                          MIKE'S BEST PRACTICE
           j               484       SK         KOVALESKI, SHANN ON      10/ 26/ 2016          OXYCODONE/ 15MG      80
                                                                                                                          PHARMACY
                                                                                                                                                   WYTH EVILLE        VA

                                                                                                                          MIKE'S BEST PRACTICE
           v               485       SK         KOVALESKI, SHANNON       10/26/2016          OXYMORPHONE/5MG        60
                                                                                                                          PHARMACY
                                                                                                                                                   WYTHEVILLE         VA

           ./              486       SK         KOVALESKI, SHANN ON      11/ 29/2016           OXYCODONE / lSMG     45
                                                                                                                          MIKE'S BEST PRACTICE
                                                                                                                          PHARMACY
                                                                                                                                                   WYTHEVILLE         VA


              J_           487       SK         KOVALESKI, SHANNON       11/ 29/ 2016        OXYMORPHONE / lOMG     60
                                                                                                                          POCA YALU-RITE
                                                                                                                          PHARMACY
                                                                                                                                                       POCA           WV


           J/              488       SK         KOVALESKI, SHANNON        1/3/ 2017            OXYCODONE/ 15MG      45
                                                                                                                          MIKE'S BEST PRACTICE
                                                                                                                          PHARMACY
                                                                                                                                                   WYTH EVILLE        VA


           I               489       SK         KOVALESKI, SHANNON        1/ 3/ 2017         OXYMORPHONE/ lOMG      60
                                                                                                                          MIKE'S BEST PRACTICE
                                                                                                                          PHARMACY
                                                                                                                                                   WYTH EVILLE        VA

                                                                                                                          MIKE'S BEST PRACTICE
           v'              490       SK         KOVALESKI, SHANNON        2/2/2017             OXYCODONE/15MG       40
                                                                                                                          PHARMACY
                                                                                                                          MIKE'S BEST PRACTICE
                                                                                                                                                   WYTHEVILLE         VA


              I/           491       SK         KOVALE SKI, SHANN ON      2/2/2017           OXYMORPHONE/lOMG       60
                                                                                                                          PHARMACY
                                                                                                                          MIKE'S BEST PRACTICE
                                                                                                                                                   WYTHEVILLE         VA

              J            492       SK         KOVALESKI, SHANN ON       3/ 2/ 2017           OXYCODONE/ 15MG      30
                                                                                                                          PHARMACY
                                                                                                                                                   WYTHEVILLE         VA

                  ;-       493       SK         KOVALESKI, SHANNON        3/ 2/ 2017         OXYMORPHONE/ 15MG      60
                                                                                                                          MIKE'S BE ST PRACTI CE
                                                                                                                          PHARMACY
                                                                                                                                                   WYTHEVILLE         VA


                  J        494       SK         KOVALE SKI, SHANNON      4/ 11/ 2017           OXYCODONE/ lSMG      40    RITE AID #2259             MCCARR           KY

                                                                                                                          MARROWBONE FAMILY
                  .!/      495       SK         KOVALE SKI, SHANNON       5/ 9/2017            OXYCODONE/ 15MG      40
                                                                                                                          PHARMACY,LLC
                                                                                                                                                   E LKHORN CITY      KY

                  ,j       496       SK        . KOVALE SKI, SHANNON      5/ 9/2017          OXYMORPHONE/ 15MG      60
                                                                                                                          MARROWBONE FAMILY
                                                                                                                          PHARMACY,LLC
                                                                                                                                                   E LKHORN CITY      KY


                  I        497       SK         KOVALESKI, SHANNON        6/ 6/ 2017           OXYCODONE/ 15MG      35
                                                                                                                          MARROWBONE FAMILY
                                                                                                                          PHARMACY,LLC
                                                                                                                                                   E LKHORN CITY      KY


                  /'  ,
                           498       SK         KOVALESKI, SHANNON        6/ 6/ 2017         OXYMORPHONE/ 15MG      60
                                                                                                                          MARROWBONE FAMILY
                                                                                                                          PHARMACY, LLC
                                                                                                                                                   E LKHORN CITY      KY


                  J        499       SK         KOVALESKI, SHANNON        7/ 6/2017            OXYCODONE/ lOMG      45
                                                                                                                          MARROWBONE FAMILY
                                                                                                                          PHARMACY,LLC
                                                                                                                                                   ELKHORN CITY       KY

                                                                                                                          MARROWBONE FAMILY
                  J        500       SK         KOVALESKI, SHANNON        7/ 6/2017          OXYMORPHONE/ 15MG      60
                                                                                                                          PHARMACY, LLC
                                                                                                                                                   E LKHORN CITY      KY


              v            501       BL           LINDSAY, BILLIE        8/27/ 2015             MS CONTIN / 15MG    60
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL          VA




                                                                                        Page 20 of 35
                                      Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 21 of 35 Pageid#:
                                                                          12392


   BEYOND THE
    BOUNDS OF                      INITIALS OF
MEDICAL PRACTICE/                   PERSON IN
    WITHOUT A                     WHOSE NAME
   LEGITIMATE                     PRESCRIPTION                     APPROXIMATE                                           PHARMACY           PHARMACY     PHARMACY
 MEDICAL PURPOSE            COUNT WAS WRITTEN        NAME              DATE               DRUG PRESCRIBED     QTY          NAME               CITY         STATE
                                                                                                                    OLDE VIRGINIA
              r/             502       BL        LINDSAY, BILLIE     8/27/2015           OXYCODONE / 30MG     90
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA

                                                                                                                    OLDE VIRGINIA
              c./            503       BL        LINDSAY, BILLIE     9/25/2015      MORPHINE SULFATE / 15MG   90
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA


                    /        504       BL        LINDSAY, BILLIE     9/25/2015           OXYCODONE / 15MG     120
                                                                                                                    OLDE VIRGINIA
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA


              /              505       JL         LONG,JAMES         8/27/2015            MS CONTIN / 15MG    60
                                                                                                                    WAL-MART PHARMACY
                                                                                                                    10-1301
                                                                                                                                             ROAN OKE       VA


              /              506       JL         LONG,JAMES         8/27/2015           OXYCODONE / 30MG     90
                                                                                                                    WAL-MART PHARMACY
                                                                                                                    10-1301
                                                                                                                                             ROANOKE        VA


                  r/         507       JL         LONG,JAMES         9/25/2015      MORPHINE SULFATE / 30MG   90
                                                                                                                    OLDE VIRGINIA
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA


                  J          508       JL         LONG,JAMES         9/25/2015           OXYCODONE / 20MG     90
                                                                                                                    OLDE VIRGINIA
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA

          /                  509      ]Mar       MARIAN, JOSHUA      9/3/2015             MS CONTIN/ 30MG     90
                                                                                                                    OLDE VIRGINIA
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA


         v                   510      ]Mar       MARIAN, JOSHUA      9/3/2015            OXYCODONE/ 30MG      90
                                                                                                                    OLDE VIRGIN IA
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA


         ~
                                                                                                                    VIRGINIA CVS
                             511      ]Mar       MARIAN, JOSHUA      10/ 1/ 2015         OXYCODONE/ 20MG      90                            LYNCHBURG       VA
                                                                                                                    PHARMACY, L.L.C.

         v"                  512      ]Mar       MARIAN, JOSHUA      4/13/2016             OPANA ER/ lOMG     60    BUFFALO DRUG             BUFFALO        WV


          v                  513      ]Mar       MARIAN, JOSHUA      4/13/2016            OXYCODONE/ lOMG     60
                                                                                                                    OLDE VIRGINIA
                                                                                                                    PHARMACY
                                                                                                                                            TAZEWELL        VA

              /              514      ]Mar       MARIAN, JOSHUA      5/11/ 2016          OXYCODONE/ 20MG      45    BUFFALO DRUG             BUFFALO        WV


           i//               515      ]Mar       MARIAN, JOSHUA      5/11/2016          OXYMORPHONE/ 20MG     60    BUFFALO DRUG             BUFFALO        WV

           ./                516      ]Mar       MARIAN, JOSHUA      6/8/2016            OXYCODONE/20MG       45    BUFFALO DRUG             BUFFALO        WV

           (/                517      ]Mar       MARIAN,JOSHUA       6/8/2016           OXYMORPHONE/ 20MG     60    BUFFALO DRUG             BUFFALO        WV


           ,/                518      ]Mar       MARIAN, JOSHUA      7/7/2016            OXYCODONE/ 20MG      45    BUFFALO DRUG             BUFFALO        WV


           ,I                519      ]Mar       MARIAN,JOSHUA       7/7/2016           OXYMORPHONE/ 20MG     60    BUFFALO DRUG             BUFFALO        WV


              I              520      ]Mar       MARIAN, JOSHUA      8/9/ 2016            OXYCODONE/ 20MG     45
                                                                                                                    MIKE'S BEST PRACTICE
                                                                                                                    PHARMACY
                                                                                                                    MIKE'S BEST PRACTI CE
              ii/            521      ]Mar       MARIAN, JOSHUA      8/ 9/ 2016         OXYMORPHONE/ 20MG     60
                                                                                                                    PHARMACY
                                                                                                                                            WYTHEVILLE      VA

                  II .,,     522      ]Mar       MARIAN, JOSHUA      9/26/2016            OXYCODONE/ 30MG     30
                                                                                                                    MIKE'S BEST PRACTICE
                                                                                                                                            WYTHEVILLE      VA
                                                                                                                    PHARMACY
                  V                                                                                                 MIKE'S BE ST PRACTICE
                             523      ] Mar      MARIAN,JOSHUA       9/26/ 2016         OXYMORPHONE/ 20MG     60                            WYTHEVILLE      VA
                       /'                                                                                           PHARMACY

                   V         524      ]Mar       MARIAN, JOSHUA      11/ 1/2016           OXYCODONE/ 30MG     30
                                                                                                                    MIKE'S BEST PRACTICE
                                                                                                                    PHARMACY
                                                                                                                                            WYTHEVILLE      VA


                  vi         525      ]Mar       MARIAN, JOSHUA      11/ 1/2016         OXYMORPHONE/ 20MG     60
                                                                                                                    MIKE'S BEST PRACTICE
                                                                                                                    PHARMACY
                                                                                                                                            WYTHEVILLE      VA

                   v         526      ]Mar       MARIAN, JOSHUA      12/ 1/2016           OXYCODONE/ 30MG     30
                                                                                                                    MIKE'S BEST PRACTICE
                                                                                                                    PHARMACY
                                                                                                                                            WYTHEVILLE      VA




                                                                                   Page 21 of 35
                                  Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 22 of 35 Pageid#:
                                                                      12393


   BEYOND THE
    BOUNDS OF                  INITIALS OF
MEDICAL PRACTICE/               PERSON IN
    WITHOUT A                 WHOSE NAME
   LEGITIMATE                 PRESCRIPTION                    APPROXIMATE                                          PHARMACY           PHARMACY     PHARMACY
 MEDICAL PURPOSE        COUNT WASWRITTEN         NAME             DATE               DRUG PRESCRIBED   QTY           NAME               CITY         STATE

                   i/    527      JMar       MARIAN,JOSHUA       12/1/2016         OXYMORPHONE/ 20MG   60
                                                                                                             MIKE'S BEST PRACT ICE
                                                                                                             PHARMAGY
                                                                                                                                     WYTHEVILLE       VA

               v'        528      JMar       MARIAN,JOSHUA      12/30/2016           OXYCODONE/ 30MG   30
                                                                                                             MIKE'S BEST PRACTICE
                                                                                                             PHARMACY
                                                                                                                                     WYTHEVILLE       VA

                                                                                                             MIKE'S BEST PRACTICE
               /         529      JMar       MARIAN, JOSHUA     12/30/2016         OXYMORPHONE/ 20MG   60
                                                                                                             PHARMACY
                                                                                                                                     WYTHEVILLE       VA


        ,/               530      JMar       MARIAN, JOSHUA      1/26/2017           OXYCODONE/ 30MG   30
                                                                                                             MIKE'S BEST PRACTICE
                                                                                                             PHARMACY
                                                                                                                                     WYTHEVILLE       VA


       J                 531      JMar       MARIAN, JOSHUA      1/26/2017         OXYMORPHONE/ 20MG   60
                                                                                                             MIKE'S BEST PRACTICE
                                                                                                             PHARMACY
                                                                                                                                     'WYTHEVILLE      VA

                                                                                                             OLDE VIRGINIA
       /                 532      JMar       MARIAN, JOSHUA     2/28/2017            OXYCODONE/ 30MG   10
                                                                                                             PHARMACY
                                                                                                                                      TAZEWELL        VA


      J'                 533      }Mar       MARIAN, JOSHUA     2/28/ 2017           OXYCODONE/ 30MG   30
                                                                                                             MIKE'S BEST PRACTICE
                                                                                                             PHARMACY
                                                                                                                                     WYTHEVILLE       VA


       J                 534      }Mar       MARIAN, JOSHUA     2/28/2017

                                                               - 9/9/2015
                                                                                   OXYMORPHONE/ 20MG   60
                                                                                                             MIKE'S BEST PRACTICE
                                                                                                             PHARMACY
                                                                                                                                     WYTHEVILLE       VA


       v                 535      JMay       MAYNARD, JERRY                          OXYCODONE/ 30MG   120
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA         WV


       ii                536      }May       MAYNARD, JERRY      9/ 9/ 2015        OXYMORPHONE/ 40MG   60
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA         WV


       I                 537      }May       MAYNARD,JERRY       10/7/ 2015          OXYCODONE/ 20MG   90
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV

                                                                                                             POCA YALU-RITE
       I                 538      JMay       MAYNARD,JERRY       10/7/2015         OXYMORPHONE/ 40MG   90
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV


        //               539      }May       MAYNARD, JERRY      11/5/2015           OXYCODONE/ 20MG   60
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV

           I             540      JMay       MAYNARD,JERRY       11/5/2015         OXYMORPHONE/40MG    90
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV

           j             541      JMay       MAYNARD,JERRY      11/30/2015           OXYCODONE/ 20MG   45
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV


         I               542      }May       MAYNARD,JERRY      11/30/2015         OXYMORPHONE/ 40MG   90
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV

                                                                                                             POCA YALU-RITE
         I               543      }May       MAYNARD, JERRY      1/ 5/2016            OPANA ER/ 40MG   90
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV

        v                544      JMay       MAYNARD,JERRY       1/5/2016            OXYCODONE/ 20MG   30
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV


         v'              545      }May       MAYNARD,JERRY       2/4/2016            OXYCODONE/20MG    30
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV


        J                546      JMay       MAYNARD, JERRY      2/ 4/2016         OXYMORPHONE/ 40MG   90
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV


        J                547      JMay       MAYNARD,JERRY       3/ 1/ 2016          OXYCODONE/ 30MG   30
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV


           j             548      JMay       MAYNARD, JERRY      3/ 1/2016         OXYMORPHONE/ 40MG   90
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV

               v         549      JMay       MAYNARD, JERRY      3/31/2016            OPANA ER/ 40MG   90
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV


               vi        550      JMay       MAYNARD,JE RRY      3/31/2016           OXYCODONE/ 30MG   30
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV

               J         551      JMay       MAYNARD, JERRY     4/ 27/2016            OPANAER/ 40MG    90
                                                                                                             POCA YALU-RITE
                                                                                                             PHARMACY
                                                                                                                                        POCA          WV




                                                                              Page 22 of 35
                              Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 23 of 35 Pageid#:
                                                                  12394


   BEYOND THE
    BOUNDS OF              INITIALS OF
MEDICAL PRACTICE/           PERSON IN
    WITHOUT A             WHOSE NAME
   LEGITIMATE             PRESCRIPTION                     APPROXIMATE                                                       PHARMACY          PHARMACY      PHARMACY
 MEDICAL ~URPOSE    COUNT WAS WRITTE N       NAME              DAT E               DRUG PRESCRIBED               QTY           NAME              CITY          STATE

      ./,            552      }May       MAYNARD,JERRY       4/27/ 2016           OXYCODONE/ 30MG                30
                                                                                                                       P OCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV

                                                                                                                       POCA VALU-RITE
      .,/            553      ]May       MAYNARD,JERRY .     5/ 26/ 2016        OXYMORPHONE/ 40MG                90
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


       l             554      ]May       MAYNARD, JE RRY     6/ 27/ 2016          OXYCODONE/ 20MG                45
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


       J             555      ]May       MAYNARD,JERRY       6/ 27/ 2016        OXYMORPHONE/ 40MG                90
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


        1/           556      ]May       MAYNARD, JE RRY     7/26/2016            OXYCODONE/ 20MG                45
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


        v            557      ]May       MAYNARD, JERRY      7/ 26/ 2016        OXYMORPHONE/ 40MG                90
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                       POCA VALU-RITE
                                                                                                                                                  P OCA         WV


        r/           558      }May       MAYNARD, JERRY      8/24/ 2016           OXYCODONE/ 30MG                30
                                                                                                                       PHARMACY
                                                                                                                                                  P OCA         WV

                                                                                                                       P OCA VALU-RITE
           I,        559      }May       MAYNARD, JERRY      8/ 24/ 2016         OXYMORPHONE/ 40MG               90
                                                                                                                       PHARMACY
                                                                                                                                                  P OCA         WV


        v            560      ] May      MAYNARD, JE RRY     9/ 22/ 2016          OXYCODONE/ 30MG                30
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


        J            561      }May       MAYNARD, JE RRY     9/22/ 2016          OXYMORPHONE/ 40MG               90
                                                                                                                       P OCA VALU-RIT E
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


        ,/           562      JMay       MAYNARD, JERRY      10/ 24/ 2016         OXYCODONE/ 30MG                30
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


           ii ,      563      ]May       MAYNARD, JERRY      10/ 24/ 2016        OXYMORPHONE/ 40MG               90
                                                                                                                       POCA VALU-RIT E
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


            I        564      ]May       MAYNARD,JE RRY      11/22/2016           OXYCODONE/ 30MG                30
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV

                                                                                                                       POCA VALU-RITE
            J        565      JMay       MAYNARD, JERRY      11/ 22/ 2016        OXYMORPHONE/ 40MG               90
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


           v         566      ]May       MAYNARD, JE RRY     12/20/2016            OXYCODONE/ 30MG               30
                                                                                                                       P OCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  P OCA         WV


           v         567      }May       MAYNARD, JERRY      12/ 20/ 2016        OXYMORPHONE/ 40MG               90
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                       POCA VALU-RITE
                                                                                                                                                  P OCA         WV


            J        568      }May       MAYNARD, JERRY      1/ 17/ 2017           OXYCODONE/ 20MG               30
                                                                                                                       PHARMACY
                                                                                                                                                  P OCA         WV


            I        569      ]May       MAYNARD, JE RRY     1/ 17/2017          OXYMORPHONE/ 40MG               90
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV

            j        570      ]May       MAYNARD, JE RRY     2/14/ 2017
                                                                                  OXYCODONE / 20MG
                                                                              OXYCODON E/ JOMC i11 i11dic1m"'1
                                                                                                                 30
                                                                                                                       MIKE'S BEST PRACT ICE
                                                                                                                       PHARMACY
                                                                                                                                               WYTHEVILLE       VA

            J        571      JMay       MAYNARD, JE RRY     2/ 14/ 2017         OXYMORPHONE/ 40MG               90
                                                                                                                       MIKE'S BE ST PRACTICE
                                                                                                                       PHARMACY
                                                                                                                                               WYTHEVILLE       VA


            J        572      ]May       MAYNARD, JERRY      4/ 11/ 2017           OXYCODONE/ 30MG               30
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV


            I        573      }May       MAYNARD, JE RRY     4/ 11/ 2017         OXYMORPHONE/ 40MG                90
                                                                                                                       POCA VALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                                  POCA          WV

            ,J'      574      ]May       MAYNARD,JE RRY       7/5/ 2017            OXYCOD0NE/ 20MG               90
                                                                                                                       CROSS LANES FAMILY
                                                                                                                       PHARMACY
                                                                                                                                               CROSS LANES      WV


             v/      575      ]May       MAYNARD, JE RRY      7/ 5/ 2017         OXYMORPHONE/ 40MG               60
                                                                                                                       CROSS LANES FAMILY
                                                                                                                       PHARMACY
                                                                                                                                               CROSS LANES      WV


                J    576      ]May       MAYNARD,JE RRY       8/ 2/ 2017           OXYCODONE/ ZOMG               85
                                                                                                                       CROSS LANES FAMILY
                                                                                                                       PHARMACY
                                                                                                                                               CROSS LANES      WV




                                                                            Page 23 of 35
                                       Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 24 of 35 Pageid#:
                                                                           12395


   BEYOND THE
    BOUNDSOF                        INITIALS OF
MEDICAL PRACTICE/                    PERSON IN
    WITHOUT A                      WHOSE NAME
   LEGITIMATE                      PRESCRIPTION                       APPROXIMAT E                                                           PHARMACY          PHARMACY       PHARMACY
 MEDICAL PUpOSE              COUNT WAS WRITTE N        NAME               DATE                DRUG PRESCRIBED                     QTY          NAME              CITY           STATE
                                                                                                                                        CROSS LANES FAMILY
        / /                   577      JMay        MAYNARD, JERRY        8/2/2017          OXYMORPHONE/ 40MG                      60
                                                                                                                                        PHARMACY
                                                                                                                                                              CROSS LANES       WV


        /                     578       AM         MILES, AMANDA         9/ 9/ 2015            MS CONTIN / lSMG                   60
                                                                                                                                        OLDE VIRGINIA
                                                                                                                                        PHARMACY
                                                                                                                                                               TAZEWELL          VA

        (                     579       AM         MILES, AMANDA         9/ 9/ 2015          OXYCODONE I 20MG                     120
                                                                                                                                        OLDE VIRGINIA
                                                                                                                                        PHARMACY
                                                                                                                                                               TAZEWELL          VA

                                                                                                                                        OLDE VIRGINIA
            J/                580       AM         MILES, AMANDA        10/ 8/ 2015     MORPHINE SULFATE / 30MG                   60
                                                                                                                                        PHARMACY
                                                                                                                                        OLDE VIRGINIA
                                                                                                                                                               TAZEWELL          VA


                j/            581       AM         MILE S, AMANDA       10/8/2015            OXYCOD ONE / 20MG                    90
                                                                                                                                        PHARMACY
                                                                                                                                                               TAZEWELL          VA
                                                                                                                                        KENTUCKIANA
                I,            582       AM         MILES, AMANDA        11/ 12/ 2015   FENTANYL PATCH / 50MCG/ HR                 10
                                                                                                                                        PHARMACY
                                                                                                                                                             JEFFERSONVILLE      IN


                    J,        583       AM         MILES, AMANDA        11/ 12/ 2015         OXYCODONE / 20MG                     90
                                                                                                                                        OLDE VIRGINIA
                                                                                                                                        PHARMACY
                                                                                                                                                               TAZEWELL          VA

                                                                                                                                        OLDE VIRGINIA
                    J,        584       AM         MILES, AMANDA        12/ 15/2015    FENTANYL PATCH / 50MCG/ H R                10
                                                                                                                                        PHARMACY
                                                                                                                                                               TAZEWELL          VA


                         v    585       AM         MILES, AMANDA        12/ 15/ 2015         OXYCODONE / 20MG                     60
                                                                                                                                        OLDE VIRGINIA
                                                                                                                                        PHARMACY
                                                                                                                                                               TAZEWELL          VA

       .;   ,
                              586       ChM       MILLER, CHARLENE      9/ 23/ 2015      MORPH INE SULFATE/ 15MG                  90
                                                                                                                                        MODERN PHARMACY
                                                                                                                                        INC
                                                                                                                                                               DANVILLE          VA

       (                      587       ChM       MILLER, CHARLENE      10/ 21/ 2015            DILAUDID/ 8MG                     60
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                               DANVILLE          VA


           /                  588       ChM       MILLER, CHARLENE      10/21/ 2015      MORPHINE SULFAT E / 30MG                 90
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                               DANVILLE          VA

                                                                                                                                        VIRGINIA CVS
           I/                 589       ChM       MILLER, CHARLENE      11/ 20/ 2015            DILAUDID/ 8MG                     60
                                                                                                                                        PHARMACY, L.L.C .
                                                                                                                                                               DANVILLE          VA

           .I                 590       ChM       MILLER, CHARLENE      11/20/ 2015      MORPH INE SULFATE / 60MG                 60
                                                                                                                                        VIRGIN IA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                               DANVILLE          VA


                /,            591       ChM       MILLE R, CHARLENE     12/21/ 2015             DILAUDID/ 8MG                     60
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                               DANVILLE          VA


                /             592       ChM       MILLER, CHARLENE      12/21/ 2015    DURAGESI C PATCH / 75MCG/ HR                10
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                                DANVILLE         VA


                /             593       ChM       MILLER, CHARLENE       1/ 21/ 2016            DILAUDID/ 8MG                     60
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                        VIRGINIA CVS
                                                                                                                                                               DANVILLE          VA


            ./                594       ChM       MILLER, CHARLENE      3/29/2016               OPANA ER/ 20MG                    60
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                        VIRGINIA CVS
                                                                                                                                                                DANVILLE         VA


            /                 595       ChM       MILLER, CHARLENE      4/27/ 2016              DILAUDID/ 4MG                     60
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                                DANVILLE         VA

                                                                                                                                        VIRGINIA CVS
            /                 596       ChM       MILLER, CHARLENE      4/ 27/ 2016             OPANA ER/ 20MG                    60
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                                DANVILLE         VA

                                                                                                                                        VIRGINIA CVS
                j             597       ChM       MILLER, CHARLENE      5/ 26/ 2016             DILAUDID/ 4MG                     60
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                                DANVILLE         VA


                J/            598       ChM       MILLE R, CHARLENE     5/ 26/ 2016
                                                                                           OXYMORPHONE / 20MG
                                                                                       OXY!vJORPHOl\'E/ IOMG i11 i111/it1n1e11t
                                                                                                                                  60
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                        VIRGINIA CVS
                                                                                                                                                                DANVILLE         VA

                ,I /          599       ChM       MILLE R, CHARLENE     6/22/2016               DILAUDID/ 4MG                     60
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                                DANVILLE         VA

                    r/   /
                              600       ChM       MILLER, CHARLENE      6/22/ 2016          OXYMORPHONE/ 20MG                     60
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                                DANVILLE         VA

                    v         601       ChM       MILLER, CHARLEN E     7/ 26/ 2016             DILAUDID/ 4MG                     60
                                                                                                                                        VIRGINIA CVS
                                                                                                                                        PHARMACY, L.L.C.
                                                                                                                                                                DANVILLE         VA




                                                                                       Page 24 of 35
                                   Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 25 of 35 Pageid#:
                                                                       12396


   BEYOND THE
    BOUNDS OF                  INITIALS OF
MEDICAL PRACTICE/               PERSON IN
    WITHOUT A                 WHOSE NAME
   LEGITIMATE                 PRESCRIPTION                               APPROXIMATE                                            PHARMACY            PHARMACY        PHARMACY
 MEDICAL PVRPOSE        COUNT WASWRITTEN              NAME                   DATE               DRUG PRESCRIBED     QTY           NAME                CITY            STATE

       ./                602      ChM           MILLER, CHARLENE           7/26/2016          OXYMORPHONE/ 20MG     60
                                                                                                                          VIRGINIA CVS
                                                                                                                          PHARMACY, L.L.C.
                                                                                                                                                     DANVILLE          VA


        J                603      ChM           MILLER, CHARLENE           8/29/ 2016           OXYCODONE/ 20MG      7
                                                                                                                          VIRGINIA CVS
                                                                                                                          PHARMACY, L.L.C.
                                                                                                                                                     DANVILLE          VA


         J               604      ChM           MILLER, CHARLENE           8/29/ 2016           OXYCODONE/ 20MG     21
                                                                                                                          VIRGINIA CVS
                                                                                                                          PHARMACY, L.L.C.
                                                                                                                                                     DANVILLE          VA


         /,              605      CoM        MILLER, CONNIE RASHELLE       9/15/2015            OXYCODONE/ 15MG     90
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA


         J~              606      CoM        MILLER, CONNIE RASHELLE       10/20/2015            OXY'cODONE/ 15MG   60
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA

         J               607      CoM        MILLER, CONNIE RASHELLE       10/ 20/ 2015       OXYMORPHONE / 20MG    60
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

         j               608      CoM        MILLER, CONNIE RASHELLE       11/23/2015           OXYCODONE/ 20MG     45
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JE FFERSONVILLE      IN

                                                                                                                          KENTUCKIANA
        /;               609       CoM       MILLER, CONNIE RASHELLE       11/ 23/ 2015       OXYMORPHONE/ 30MG     60
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN


        /                610       CoM       MILLER, CONNIE RASHELLE       12/23/2015           OXYCODONE/ 20MG     30
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

                                                                                                                          KENTUCKIANA
        J                611       CoM       MILLER, CONNIE RASHELLE       12/23/ 2015        OXYMORPHONE / 40MG    60
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

        J                612       CoM       MILLER, CONNIE RASHELLE       1/ 19/2016            OXYCODONE/ 20MG    20
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

        J                613       CoM       MILLER, CONNIE RASHELLE       1/ 19/2016         OXYMORPHONE/ 40MG     60
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

                                                                                                                          KENTUCKIANA
         J               614       CoM       MILLER, CONNIE RASHE LLE       2/3/ 2016            OXYCODONE/ 20MG    15
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN


         J               615       CoM       MILLER, CONNIE RASHELLE        2/ 3/2016          OXYMORPHONE / 40MG   60
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

         j               616       CoM       MILLER, CONNIE RASHELLE       3/22/2016             OXYCODONE/ 30MG    120
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA


         J               617       CoM       MILLER, CONNIE RASHELLE       4/21/ 2016            OXYCODONE/ 20MG    60
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA

            j            618       CoM       MILLER, CONNIE RASHELLE       4/25/2016             OXYCODONE/ 30MG    60
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA


            I            619       CoM       MILLER, CONNIE RASHE LLE      5/ 18/2016            OXYCODONE/ 30MG    150
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA


             ii          620       CoM       MILLE R, CON NIE RASHELLE     6/ 14/2016            OXYCODONE/ 20MG     15
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

             ,I          621       CoM       MILLE R, CONNIE RASHELLE      6/ 14/ 2016         OXYMORPHONE/40MG     60
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                                  JEFFERSONVILLE       IN

                                                                                                                          MIKE'S BEST PRACTICE
                ii       622       CoM       MILLER, CONNIE RASHELLE       7/25/ 2016            OXYCODONE/ IOMG    30
                                                                                                                          PHARMACY
                                                                                                                          MIKE'S BEST PRACT ICE
                                                                                                                                                   WYTHEVILLE          VA


                j        623       CoM       MILLER, CONNIE RASHELLE       7/25/ 2016          OXYMORPHONE/ 40MG     60
                                                                                                                          PHARMACY
                                                                                                                                                   WYTHEVILLE          VA

                                                                                                                          OLDE VIRGINIA
                I        624       CoM       MILLER, CONNIE RASHELLE       8/23/2016             OXYCODONE/ 20MG     7
                                                                                                                          PHARMACY
                                                                                                                          OLDE VIRGINIA
                                                                                                                                                    TAZEWELL           VA

                ,I       625       CoM       MILLER, CONNIE RASHELLE       8/23/ 2016            OXYCODONE/ 20MG     15
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA

                                                                                                                          OLDE VIRGINIA
                    V    626       CoM       MILLER, CONNIE RASHELLE       8/23/2016             OXYCODONE/ 20MG    20
                                                                                                                          PHARMACY
                                                                                                                                                    TAZEWELL           VA




                                                                                          Page 25 of 35
                                    Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 26 of 35 Pageid#:
                                                                        12397


   BEYONDTHE
    BOUNDS OF                   INITIALS OF
MEDICAL PRACTICE/                PERSON IN
    WITHOUT A                  WHOSE NAME
   LEGITIMATE                  PRESCRIPTION                             APPROXIMATE                                                       PHARMACY             PHARMACY       PHARMACY
 MEDICAL PURPOSE         COUNT WAS WRITTEN             NAME                 DATE               DRUG PRESCRIBED                 QTY          NAME                 CITY           STATE
           ,. /           627      CoM        MILLER, CONNIE RASHELLE     8/23/2016            OXYCODONE/20MG                  30
                                                                                                                                     MIKE'S BEST PRACTICE
                                                                                                                                                              WYTHEVILLE         VA
                                                                                                                                     PHARMACY

           v              628       JMo          MOORE, JENNIFER          11/9/2015            OXYCODONE/ 15MG                 75    BUFFALO DRUG               BUFFALO         WV


             /            629       JMo          MOORE, JENNIFER          11/9/2015           OXYMORPHONE/ 30MG                60    BUFFALO DRUG               BUFFALO         WV


             II           630       JMo          MOORE, JENNIFER          12/14/2015           OXYCODONE/ 15MG                 60    BUFFALO DRUG               BUFFALO         WV


             J            631       JMo          MOORE, JENNIFER          12/14/2015          OXYMORPHONE/30MG                 60    BUFFALO DRUG               BUFFALO         WV


                 /        632       JMo          MOORE, JENNIFER          1/13/2016            OXYCODONE/ 15MG                 60    BUFFALO DRUG               BUFFALO         WV
                                                                                                                                     KENTUCKIANA
             .)           633       JMo          MOORE, JENNIFER          1/13/2016           OXYMORPHONE/ 30MG                60
                                                                                                                                     PHARMACY
                                                                                                                                                             JEFFERSONVILLE      IN


             1/.          634       JMo          MOORE, JENNIFER          2/12/2016             OXYCODONE/ lOMG                60    BUFFALO DRUG               BUFFALO         WV


             /.           635       JMo          MOORE, JENNIFER          2/12/2016
                                                                                              OPANA ER / 40MG
                                                                                         OXYMORPHOJVE/ 40MG i11 i11dict111ml
                                                                                                                               60    BUFFALO DRUG               BUFFALO         WV


           /,             636       JMo          MOORE, JENNIFER          3/16/2016              OPANAER/40MG                  60    BUFFALO DRUG               BUFFALO         WV


           ii             637       JMo          ' MOORE, JENNIFER        3/16/2016             OXYCODONE/ lOMG                45    BUFFALO DRUG               BUFFALO         WV


           ,/             638       JMo          MOORE, JENNIFER          4/ 14/2016             OPANA ER/ 40MG                60    BUFFALO DRUG               BUFFALO         WV


             ~            639       JMo          MOORE, JENNIFER          4/ 14/2016           OXYCODONE/ 20MG                 30    BUFFALO DRUG               BUFFALO         WV


         I                640       JMo          MOORE, JENNIFER          5/12/2016            OXYCODONE/ 20MG                 30    BUFFALO DRUG               BUFFALO          WV


        v                 641       JMo          MOORE, JENNIFER          5/12/2016           OXYMORPHONE/ 40MG                60    BUFFALO DRUG               BUFFALO          WV

        ;,                642       JMo          MOORE, JENNIFER           6/9/2016            OXYCODONE/20MG                  20    BUFFALO DRUG               BUFFALO          WV


        ,/                643       JMo          MOORE, JENNIFER           6/9/2016           OXYMORPHONE/ 40MG                60    BUFFALO DRUG               BUFFALO          WV

                          644       JMo          MOORE, JENNIFER          7/11/2016             OXYCODONE/ 20MG                15    BUFFALO DRUG               BUFFALO          WV
        I~

        ~                 645       JMo          MOORE, JENNIFER          7/11/2016           OXYMORPHONE/ 40MG                60    BUFFALO DRUG               BUFFALO          WV


       V:                 646       JMo          MOORE, JENNIFER          8/8/2016              OXYCODONE/20MG                 15    BUFFALO DRUG               BUFFALO          WV


      t/                  647       JMo          MOORE, JENNIFER          8/8/2016            OXYMORPHONE/ 40MG                60    BUFFALO DRUG               BUFFALO          WV


        ti/               648       JMo          MOORE, JENNIFER           9/8/2016             OXYCODONE/ 20MG                30
                                                                                                                                     MIKE'S BEST PRACTICE
                                                                                                                                     PHARMACY
                                                                                                                                                              WYTHEVILLE         VA


         /                649       JMo          MOORE, JENNIFER           9/8/2016           OXYMORPHONE/ 40MG                60
                                                                                                                                     MIKE'S BEST PRACTICE
                                                                                                                                     PHARMACY
                                                                                                                                     MIKE'S BEST PRACTICE
                                                                                                                                                              WYTHEVILLE         VA


       ./ /               650       JMo          MOORE, JENNIFER          10/10/2016            OXYCODONE/20MG                 30
                                                                                                                                     PHARMACY
                                                                                                                                                              WYTHEVILLE         VA

         i/               651       JMo          MOORE, JENNIFER          10/ 10/ 2016        OXYMORPHONE/ 40MG                60
                                                                                                                                     MIKE'S BEST PRACTI CE
                                                                                                                                     PHARMACY
                                                                                                                                                              WYTHEVILLE         VA


                     " / --...J    -.,
                         ~

                 c
                                          ~

                           \                                                             Page 26 of 35
                                              Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 27 of 35 Pageid#:
                                                                                  12398


   BEYOND THE
    BOUNDS OF                              INITIALS OF
MEDICAL PRACTICE/                           PERSON IN
    WITHOUT A                             WHOSE NAME
   LEGITIMATE                             PRESCRIPTION                         APPROXIMATE                                             PHARMACY          PHARMACY     PHARMACY
 MEDICAL PURPOSE                   .COUNT WAS WRITTEN          NAME                DATE              DRUG PRESCRIBED       QTY           NAME              CITY         STATE

                              ii     652      ]Mo        MOORE, JENNIFER         11/ 10/2016         OXYCODONE/20MG        30
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE      VA

                          J          653      ]Mo        MOORE, JENNIFER         11/ 10/2016       OXYMORPHONE/ 40MG       60
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE      VA
                              I
                                                                                                                                 MIKE'S BEST PRACTICE
                         rJ          654      ]Mo        MOORE, JENNIFER         12/12/ 2016         OXYCODONE/20MG        30
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE      VA

                     j               655      ]Mo        MOORE, JENNIFER         12/12/2016        OXYMORPHONE/ 40MG       60
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                                         WYTHEVILLE      VA
                                                                                                                                 PHARMACY
                                                                                                                                 MIKE'S BEST PRACTICE
                  r/                 656      ]Mo        MOORE, JENNIFER          1/9/2017           OXYCODONE/15MG        30
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE      VA

                 I                   657      ]Mo        MOORE, JENNIFER          1/ 9/ 2017       OXYMORPHONE/ 40MG       60
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE      VA

                                                                                                                                 MIKE'S BEST PRACTICE
              I                      658      ]Mo        MOORE, JENNIFER         2/7/2017             OXYCODONE/ 15MG      30
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE      VA


             ;;                      659      ]Mo        MOORE, JENNIFER          2/7/2017         OXYMORPHONE/ 40MG       60
                                                                                                                                 MIKE'S BEST PRACTICE
                                                                                                                                 PHARMACY
                                                                                                                                                         WYTHEVILLE      VA


          ~
                                                                                                                                 WAL-MART PHARMACY
                                     660      ]Mo        MOORE, JENNIFER         4/ 11/2017           OXYCODONE/ 15MG      30                              LOUISA        KY
                                                                                                                                 10-4461

          I                          661       SM        MULLINS, SHARON          9/2/2015            MS CONTIN / 15MG     60
                                                                                                                                 WAL-MART PHARMACY
                                                                                                                                 10-1301
                                                                                                                                                          ROANOKE        VA

                                                                                                                                 WAL-MART PHARMACY
         J                           662·      SM        MULLINS, SHARON          9/2/2015           OXYCODONE I 30MG      90
                                                                                                                                 10-1301
                                                                                                                                                          ROANOKE        VA


         J                           663       SM        MULLINS, SHARON         10/1/2015           OXYCODONE / 30MG      120
                                                                                                                                 WAL-MART PHARMACY
                                                                                                                                 10-1301
                                                                                                                                                          ROANOKE        VA


         J        I
                                     664       SM        MULLINS, SHARON          1/8/2016     FENTANYL PATCH / 25MCG/HR   10
                                                                                                                                 RITE AID OF VIRGINIA,
                                                                                                                                 INC.
                                                                                                                                                          PULASKI        VA

                                                                                                                                 RITE AID OF VIRGINIA,
              J~                     665       SM        MULLINS, SHARON          1/8/2016           OXYCODONE I 20MG      75
                                                                                                                                 INC.
                                                                                                                                                         WYTHEVILLE      VA

                                                                                                                                 POCA YALU-RITE
          /                          666       BP        PARSLEY, BILLY JACK      9/3/2015            OXYCODONE/ 15MG      120
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV

          j                          667       BP        PARSLEY, BILLY JACK      9/3/ 2015         OXYMORPHONE/ 20MG      60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV

                                                                                                                                 POCA YALU-RITE
          /                          668       BP        PARSLEY, BILLY JACK     10/1/2015            OXYCODONE/ 15MG      60
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV


          I                          669       BP        PARSLEY, BILLY JACK     10/ 1/2015         OXYMORPHONE/ 20MG      90
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                 POCA YALU-RITE
                                                                                                                                                            POCA         WV


          ./                         670       BP        PARSLEY, BILLY JACK     10/28/2015           OXYCODONE/ 20MG      45
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV


             /                       671       BP        PARSLEY, BILLY JACK     10/28/ 2015        OXYMORPHONE/30MG       60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV

                                                                                                                                 POCA YALU-RITE
              ii                     672       BP        PARSLEY, BILLY JACK     11/24/2015           OXYCODONE/ 20MG      30
                                                                                                                                 PHARMACY
                                                                                                                                 POCA YALU-RITE
                                                                                                                                                            POCA         WV


              .//                    673       BP        PARSLEY, BILLY JACK     11/ 24/2015        OXYMORPHONE/ 40MG       60
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV

                 I    I
                                     674       BP        PARSLEY, BILLY JACK     12/22/2015           OXYCODONE/ 20MG      20
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         \W

                                                                                                                                 POCA YALU-RITE
                 d;                  675       BP        PARSLEY, BILLY JACK     12/22/2015         OXYMORPHONE/ 40MG       60
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV

                 J                   676       BP        PARSLEY, BILLY JACK     1/20/2016          OXYMORPHONE/ 40MG       60
                                                                                                                                 POCA YALU-RITE
                                                                                                                                 PHARMACY
                                                                                                                                                            POCA         WV




                                                                                               Page 27 of 35
                                      Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 28 of 35 Pageid#:
                                                                          12399


   BEYOND THE
    BOUNDS OF                     INITIALS OF
MEDICAL PRACTICE/                  PERSON IN
    WITH OUT A                   WHOSE NAME
   LEGITIMATE                    PRESCRIPTION                         APPROXIMATE                                             PHARMACY     PHARMACY   PHARMACY
 MEDICAL PURPOSE           COUNT WASWRITTEN           NAME                DATE               DRUG PRESCRIBED      QTY           NAME         CITY       STATE

      /                     677       BP        PARSLEY, BILLY JACK     1/20/ 2016          PERCOCET/ 10/ 325MG   30
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                        POCA VALU-RIT E
                                                                                                                                             POCA       WV


       .,/                  678       BP        PARSLEY, BILLY JACK     2/23/2016            OXYCODONE/ 15MG      30
                                                                                                                        PHARMACY
                                                                                                                                             POCA       WV


       I                    679       BP        PARSLEY, BILLY JACK     2/23/2016           OXYMORPHONE/ 40MG     60
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA       WV

                                                                                                                        POCA VALU-RITE
                            680       BP        PARSLEY, BILLY JACK     3/21/2016              OPANAER/ 40MG      60                         POCA       \W
                                                                                                                        PHARMACY

                   J
                   ,
                            681       BP        PARSLEY, BILLY JACK     3/21/ 2016           OXYCODON E/ 15MG     30
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


               j            682       BP        PARSLEY, BILLY JACK     4/21/2016              OPANA ER/ 40MG     60
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

                                                                                                                        POCA VALU-RITE
           JI               683       BP        PARSLEY, BILLY JACK     4/21/2016             OXYCODONE/ 15MG     60
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

               (            684       BP        PARSLEY, BILLY JACK     5/ 19/2016           OXYCODONE/ 20MG      45
                                                                                                                        POCA YALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


                   ii       685       BP        PARSLEY, BILLY JACK     5/19/ 2016          OXYMORPHONE / 40MG    60
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                        POCA VALU-RITE
                                                                                                                                             POCA        WV


               .j      I    686       BP        PARSLEY, BILLY JACK     6/20/2016            OXYCODONE/ 20MG      45
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

                                                                                                                        POCA VALU-RITE
               <1           687       BP        PARSLEY, BILLY JACK     6/ 20/2016          OXYMORPHONE/ 40MG     60
                                                                                                                        PHARMACY
                                                                                                                        P OCA VALU-RITE
                                                                                                                                             POCA        WV


               J,           688       BP        PARSLEY, BILLY JACK     7/18/2016            OXYCODONE/ 20MG      30
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


               if           689       BP        PARSLEY, BILLY JACK     7/18/2016           OXYMORPHONE / 40MG    60
                                                                                                                        P OCA VALU-RIT E
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

                                                                                                                        POCA VALU-RITE
             J         I    690       BP        PARSLEY, BILLYJACK      8/17/ 2016            OXYCODONE/ 15MG     45
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


               if           691       BP        PARSLEY, BILLY JACK     8/17/ 2016          OXYMORPHONE/ 40MG     60
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

             J              692       BP        PARSLEY, BILLY JACK     9/15/2016             OXYCODONE/ 20MG     50
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


            ti              693       BP        PARSLEY, BILLY JACK     9/15/2016           OXYMORPHONE/ 40MG     60
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

                                                                                                                        POCA VALU-RITE
           J,               694       BP        PARSLEY, BILLY JACK     10/18/ 2016           OXYCODONE/ 20MG     45
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


           V:               695       BP        PARSLEY, BILLY JACK     10/ 18/ 2016        OXYMORPHONE/ 40MG     60
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


          r/                696       BP        PARSLEY,BILLYJACK       11/ 15/ 2016          OXYCODONE/ 20MG     45
                                                                                                                        POCA VALU-RIT E
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


           /,               697       BP        PARSLEY, BILLY JACK     11/15/2016            OXYCODONE/ 20MG     45
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

                                                                                                                        POCA VALU-RITE
          I/                698       BP        PARSLEY, BILLY JACK     11/15/2016          OXYMORPHONE/ 40MG     60
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV


          <I                699       BP        PARSLEY, BILLY JACK     12/14/ 2016         OXYMORPHONE/ 40MG     60
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        \W


           -11              700       JP         PARSLEY, JESSICA       4/21/ 2016             OPANA E R/ 20MG    60
                                                                                                                        POCA VALU-RIT E
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV

               .I           701       JP         PARSLEY, JESSICA       4/ 21/ 2016           OXYCODONE/ lOMG     30
                                                                                                                        POCA VALU-RITE
                                                                                                                        PHARMACY
                                                                                                                                             POCA        WV




                                                                                       Page 28 of 35
                                       Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 29 of 35 Pageid#:
                                                                           12400


   BEYOND THE
    BOUNDS OF                      INITIALS OF
MEDICAL PRACTICE/                   PERSON IN
    WITHOUT A                     WHOSE NAME
   LEGITIMATE                     PRESCRIPTION                       APPROXIMATE                                                          PHARMACY       PHARMACY       PHARMACY
 MEDICAL PURPOSE            COUNT WAS WRITTEN          NAME              DATE                DRUG PRESCRIBED          QTY                   NAME           CITY           STATE

          ./                 702       JP         PARSLEY, JESSICA     5/ 19/2016           OXYCODONE/ 20MG             22
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV

           I                 703       JP         PARSLEY, JESSICA     6/20/2016            OXYCODONE/ 20MG             60
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


              v
                   /
                                                                                                                                     POCA VALU-RITE
                             704       JP         PARSLEY, JESSICA     6/29/ 2016          OXYMORPHONE/ 20MG            40
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


                       I     705       JP         PARSLEY,JESSICA      7/18/2016             OXYCODONE/ 20MG            50
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


               I             706       JP         PARSLEY, JESSICA     7/ 18/2016          OXYMORPHONE/ 30MG            60
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV

           j                 707       JP         PARSLEY, JESSICA     8/ 17/2016            OXYCODONE/ 20MG            50
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


           I                 708       JP         PARSLEY, JESSICA     8/17/ 2016          OXYMORPHONE/ 30MG            60
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


          J,                 709       JP         PARSLEY, JESSICA     9/15/2016             OXYCODONE/ 30MG            45
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


          J                  710       JP         PARSLEY, JESSICA     9/ 15/ 2016         OXYMORPHONE/ 30MG            60
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


          j                  711       JP         PARSLEY, JESSICA     10/ 18/2016           OXYCODONE/30MG             30
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA            WV


         ./                  712       JP         PARSLEY, JESSICA     10/ 18/2016         OXYMORPHONE/ 30MG
                                                                                                                        60
                                                                                                                 30i11i11dicl1m11t
                                                                                                                                     P OCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA            WV


         J                   713       JP         PARSLEY, JESSICA     11/ 15/ 2016          OXYCODONE/ 30MG            30
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


         J,                  714       JP         PARSLEY, JESSICA     11/15/2016          OXYMORPHONE/ 30MG            60
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA            WV


          '4                 715       JP         PARSLEY, JESSICA     12/ 14/ 2016          OXYCODONE/ 30MG            30
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA            WV


         J                   716       JP         PARSLEY, JESSICA     12/14/2016          OXYMORPHONE/ 30MG            60
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA           WV


                       v{    717       DR        REYNOLDS, DEBORAH     10/15/2015            OXYCODONE/ 15MG            90
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA            WV


                   I         718       DR        REYNOLDS, DEBORAH     10/ 15/2015         OXYMORPHONE/ 20MG            90
                                                                                                                                     POCA VALU-RITE
                                                                                                                                     PHARMACY
                                                                                                                                                           POCA            WV


                    rl,      719       DR        REYNOLDS,DEBORAH      11/ 23/ 2015          OXYCODONE/ 20MG            60
                                                                                                                                     KENTUCKIANA
                                                                                                                                     PHARMACY
                                                                                                                                                       JEFFERSONVILLE      IN

                    .;       720       DR        REYNOLDS, DEBORAH     11/23/2015          OXYMORPHONE/ 30MG            90
                                                                                                                                     KENTUCKIANA
                                                                                                                                     PHARMACY
                                                                                                                                                       JEFFERSONVILLE      IN


               /             721       DR        REYNOLDS, DEBORAH      1/ 6/ 2016           OXYCODONE/ 20MG            45           BUFFALO DRUG         BUFFALO          WV


               j             722       DR        REYNOLDS, DEBORAH      1/ 6/2016          OXYMORPHONE/ 40MG            60           BUFFALO DRUG         BUFFALO          WV

                                                                                                                                     KENTUCKIANA
           //                723       DR        REYNOLDS, DEBORAH      2/3/ 2016            OXYCODONE/ 20MG            30
                                                                                                                                     PHARMACY
                                                                                                                                                       JEFFERSONVILLE      IN

           j.                724       DR        REYNOLDS, DEBORAH      2/3/2016           OXYMORPHONE/ 40MG            60
                                                                                                                                     KENTUCKIANA
                                                                                                                                     PHARMACY
                                                                                                                                                       JEFFERSONVILLE      IN

                                                                                                                                     KENTUCKIANA
                             725       MS         SMITH, MICHELLE      11/ 30/2015      MORPHINE SULFATE/ 15MG          60                             JEFFERSONVILLE      IN
         :/ 1                                                                                                                        PHARMACY
           J                 726       MS         SMITH, MICHELLE      11/ 30/2015           OXYCODONE/ lOMG            30
                                                                                                                                     KENTUCKIANA
                                                                                                                                     PHARMACY
                                                                                                                                                       JEFFERSONVILLE      IN




                                                                                      Page 29 of 35
                                  Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 30 of 35 Pageid#:
                                                                      12401


   BEYOND THE
    BOUNDS OF                  IN ITIALS OF
MEDICAL PRACTICE/               PERSON IN
    WITHOUT A                 WHOSE NAME
   LEGITIMATE                 PRESCRIPTION                        APPROXIMATE                                               PHARMACY      PHARMACY       PHARMACY
 MEDICAL PURPOSE      COUNT   WAS WRITTEN          NAME               DATE                DRUG PRESCRIBED        QTY          NAME           CITY          STATE

              0        727         MS         SMITH, MICHELLE        1/4/2016              MS CONTIN/15MG        60
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN

          v;           728         MS         SMITH, MICHELLE        1/ 4/2016            OXYCODONE/lOMG         30
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN


         //            729         MS         SMITH, MICHELLE       1/29/2016             OXYCODONE/ lOMG        30
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN


         vi            730         MS         SMITH, MICHELLE       1/29/2016           OXYMORPHONE/20MG         60
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN


        vi             731         MS         SMITH, MI CHELLE      2/26/2016              OP ANA ER/30MG        60
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN


        ~
                                                                                                                       KENTUCKIANA
                       732         MS         SMITH, MI CHELLE      2/26/2016             OXYCODONE/ lOMG        30                     JEFFERSONVILLE      IN
                                                                                                                       PHARMACY
                                                                                                                       OLDE VIRGINIA
       if I            733         MS         SMITH, MI CHELLE      3/24/2016             OXYCODONE/30MG         120
                                                                                                                       PHARMACY
                                                                                                                                          TAZEWELL          VA

       v               734         MS         SMITH, MI CHELLE      4/25/2016             OXYCODONE/30MG         120
                                                                                                                       OLDE VIRGINIA
                                                                                                                       PHARMACY
                                                                                                                                          TAZEWELL          VA


         ti            735         MS         SMITH, MICHELLE       5/23/2016             OXYCODONE/30MG         120
                                                                                                                       OLDE VIRGINIA
                                                                                                                       PHARMACY
                                                                                                                       KENTUCKIANA
                                                                                                                                          TAZEWELL          VA


        //             736         MS         SMITH, MI CH ELLE     6/21/2016             OXYCODONE/20MG         45
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN

        /,             737         MS         SMITH, MI CHELLE      6/21/2016           OXYMORPHONE/30MG         60
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN


      I,               738         MS         SMITH, MI CHELLE      7/ 18/2016            OXYCODONE/20MG         40
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                                        JEFFERSONVILLE      IN


      /                739         MS         SMITH, MICHELLE       7/18/2016           OXYMORPHONE/30MG         60
                                                                                                                       KENTUCKIANA
                                                                                                                       PHARMACY
                                                                                                                       POCA YALU-RITE
                                                                                                                                        JEFFERSONVILLE      IN


         /             740         ST         TURNER, STANCY        8/15/2016      DURAGESIC PATCH / 12MCG/H R   10
                                                                                                                       PHARMACY
                                                                                                                                             POCA          WV


         v'            741         ST         TURNER, STANCY        8/15/2016             OXYCODONE/30MG         120
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA          WV


         j             742         ST         TURNER, STANCY        9/15/2016             OXYCODONE/30MG         120
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV


         /             743         ST         TURNER, STANCY        9/15/2016           OXYMORPHONE/5MG          60
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV

         I             744         ST         TURNER, STANCY        I0 /17 /2016          OXYCODONE/30MG         120
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV


         /             745         ST         TURNER, STANCY        10/17/2016          OXYMORPHONE/lOMG         60
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV


          J            746         ST         TURNER, STANCY        11/21/2016            OXYCODONE/30MG         105
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV


             J         747         ST         TURNER, STANCY        12/21/2016            OXYCODONE/20MG         24
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV

                                                                                                                       POCA YALU-RITE
             J         748         ST         TURNER, STANCY        12/21/2016          OXYMORPHONE/20MG          16
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV


              J        749         ST         TURNER, STANCY        12/30/2016            OXYCODONE/30MG         60
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV

                                                                                                                       POCA YALU-RITE
              J,       750         ST         TURNER, STANCY        12/30/2016          OXYMORPHONE/20MG         60
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV

                 '1    751         ST         TURNER, STANCY        1/26/2017             OXYCODONE/30MG         55
                                                                                                                       POCA YALU-RITE
                                                                                                                       PHARMACY
                                                                                                                                             POCA           WV




                                                                                   Page 30 of 35
                                    Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 31 of 35 Pageid#:
                                                                        12402


   BEYOND THE
    BOU NDS OF                  INITIALS OF
MEDICAL PRACTICE/                PERSON IN
    WITHOUT A                  WHOSE NAME
    LEGITIMATE                 PRESCRIPTION                      APPROXIMATE                                               PHARMACY            PHARMACY       PHARMACY
 ME DICAL PURPOSE        COUNT WASWRITTEN         NAME               DATE                   DRUG PRESCRIBE D    QTY          NAME                CITY           STATE

            v'            752       ST        TURNER, STANCY       1/ 26/ 2017            OXYMORPHONE / 20MG    60
                                                                                                                      POCA VALU-RITE
                                                                                                                      PHARMACY
                                                                                                                                                  POCA          WV


          ,/              753       ST        TURNER, STANCY       2/ 23/ 2017              OXYCODONE/ 30MG     45
                                                                                                                      MIKE'S BEST PRACTI CE
                                                                                                                      PHARMACY
                                                                                                                                              WYTHEVILLE         VA


             I            754       ST        TURNER, STANCY       4/ 19/ 2017              OXYCODONE/ 30MG     60
                                                                                                                      MARROWBONE FAMILY
                                                                                                                      PHARMACY,LLC
                                                                                                                                              ELKHORN CITY       KY


             j            755       ST        TURNER, STANCY       4/ 19/2017             OXYMORPHONE/ 30MG     60
                                                                                                                      MARROWBONE FAMILY
                                                                                                                      PHARMACY, LLC
                                                                                                                                              E LKHORN CITY      KY


         /                756       ST        TURNE R, STANCY      5/ 24/ 2017              OXYCODONE/ 30MG     60
                                                                                                                      MARROWBONE FAMILY
                                                                                                                      PHARMACY,LLC
                                                                                                                                              ELKHORN CITY       KY


          I               757       ST        TURNER, STANCY       5/ 24/ 2017            OXYMORPHONE/ 30MG     60
                                                                                                                      MARROWBONE FAMILY
                                                                                                                      PHARMACY, LLC
                                                                                                                                              ELKHORN CITY       KY


         ii               758       ST        TURNER, STANCY       7/ 6/ 2017               OXYCODONE/ 20MG     60
                                                                                                                      MARROWBONE FAMILY
                                                                                                                      PHARMACY, LLC
                                                                                                                                              E LKHORN CITY      KY


         I                759       ST        TURNER, STANCY       7/ 6/ 2017                OXYCONTIN / lSMG   60
                                                                                                                      MARROWBONE FAMILY
                                                                                                                      PHARMACY,LLC
                                                                                                                      WAL-MART PHARMACY
                                                                                                                                              ELKHORN CITY       KY


          ·/ /            760       AW         WHITE, ANDRE        9/ 9/2015                 MS CONTIN / lSMG   60
                                                                                                                      10-1301
                                                                                                                                                ROANOKE          VA

             .J           761       AW         WHITE, ANDRE        9/ 9/2015                OXYCOD ONE / 30MG   120
                                                                                                                      WAL-MART PHARMACY
                                                                                                                      10-1301
                                                                                                                                                ROANOKE          VA

          J               762       TW        WILEY, THOMAS        8/31/ 2016               OXYCODONE / 30MG    60    WESTSIDE PHARMACY         OCEANA           WV


             /            763       TW        WILEY, T H OMAS      8/ 31/ 2016   ..        OXYMORPHONE/ 30MG    60    WESTSIDE PHARMACY         OCEANA           WV


             I            764       TW        WILEY, THOMAS        11/3/2016                OXYCODONE/ 30MG     60    WESTSIDE PHARMACY         OCEANA           WV


             J,           765       TW        WILEY, THOMAS        11/3/2016               OXYMORPHONE/ 30MG    60    WESTSIDE PHARMACY         OCEANA           WV


             JI           766       TW        WILEY, T H OMAS      12/6/2016                OXYCODONE/ 30MG     60    WESTSIDE PHARMACY         OCEANA           WV

                 v   '
                          767       TW        WILEY, THOMAS        12/ 6/ 2016             OXYMORPHONE/ 30MG    60    WEST SIDE PHARMACY        OCEANA           WV

                 J
                     .    768       TW        WILEY, THOMAS        1/ 4/ 2017               OXYCODONE/ 30MG     60    WESTSIDE PHARMACY          OCEANA          WV

                 J        769       TW        WILEY, THOMAS        1/ 4/ 2017              OXYMORPHONE / 30MG   60    WESTSIDE PHARMACY          OCEANA          WV


                 J        770       TW        WILEY, T HOMAS       1/31/ 2017                OXYCODONE/ 30MG    60    WESTSIDE PHARMACY        , OCEANA          WV


             J            771       TW        WILEY, T HOMAS       1/ 31/ 2017             OXYMORPHONE/ 30MG    60    WESTSIDE PHARMACY          OCEANA          WV


             J            772       TW        WILEY, THOMAS        2/ 28/2017                OXYCODONE/ 30MG    55    WESTSIDE PHARMACY          OCEANA          WV

                          773       TW        WILEY, THOMAS        2/ 28/2017              OXYMORPHONE / 30MG   60    WESTSIDE PHARMACY          OCEANA          WV
             J"
                 \j       774       TW        WILE Y, T H OMAS     3/28/2017                 OXYC0DONE/ 30MG    50    WESTSIDE PHARMACY          OCEANA          WV


                 'l       775       TW        WILEY, THOMAS        3/ 28/ 2017             OXYMORPHONE/ 30MG    60    WESTSIDE PHARMACY          OCEANA          WV


             .J           776       TW        WILEY, THOMAS        4/ 25/ 2017               0 XYC0DONE/ 30MG   so    WESTSIDE PHARMACY          OCEANA          WV




                                                                                      Page 31 of 35
                                        Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 32 of 35 Pageid#:
                                                                            12403


   BEYOND THE
    BOUNDS OF                       INITIALS OF
MEDICAL PRACTICE/                    PERSON IN
    WITHOUT A                      WHOSE NAME
   LEGITIMATE                      PRESCRIPTION                            APPROXIMATE                                         PHARMACY         PHARMACY       PHARMACY
 MEDICAL PU)lPOSE            COUNT WAS WRITTEN            NAME                 DATE               DRUG PRESCRIBED   QTY          NAME             CITY           STATE

        v                     777       TW            WILEY, THOMAS          4/25/ 2017         OXYMORPHONE/ 30MG   60    WESTSIDE PHARMACY      OCEANA          WV


        J                     778       TW            WILEY, THOMAS          5/23/2017            OXYCODONE/ 30MG   50    WESTSIDE PHARMACY      OCEANA          WV


           ,t                 779       TW            WILEY, THOMAS          5/23/2017          OXYMORPHONE/ 30MG   60    WESTSIDE PHARMACY      OCEANA          WV

       rJ                     780       TW            WILEY, THOMAS          6/20/2017            OXYCODONE/ 20MG   60    WESTSIDE PHARMACY      OCEANA          WV
        r


       J;                     781       TW            WILEY, THOMAS          6/20/ 2017         OXYMQRPHONE/ 30MG   60    WESTSIDE PHARMACY      OCEANA          WV

       ~        /
                              782       TW            WILEY, THOMAS          7/ 14/2017           OXYCODONE/ 20MG   55    WESTSIDE PHARMACY      OCEANA          WV

            {                 783       TW            WILEY, T HOMAS         7/14/2017          OXYMORPHONE/ 30MG   60    WESTSIDE PHARMACY      OCEANA          WV

        .j                    784       DWi       WILLIAMS, DARRYL KEITH     8/31/2015            OXYCODONE/ 30MG   120   BUFFALO DRUG           BUFFALO         WV


        J,                    785       DWi       WILLIAMS, DARRYL KEITH     8/31/ 2015         OXYMORPHONE/ 40MG   60    BUFFALO DRUG           BUFFALO         WV


            J                 786       DWi       WILLIAMS, DARRYL KEITH     9/ 25/2015           OXYCODONE/ 20MG   60    BUFFALO DRUG           BUFFALO         WV

            j                 787       DWi       WILLIAMS, DARRYL KEITH     9/25/2015          OXYMORPHONE/ 40MG   90    BUFFALO DRUG           BUFFALO         WV

                                                                                                                          KENTUCKIANA
            J                 788       DWi       WILLIAMS, DARRYL KEITH     10/ 15/2015          OXYCODONE/ 15MG   90
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                J'            789       DWi       WILLIAMS, DARRYL KEITH     10/15/ 2015        OXYMORPHONE/ 40MG   90
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                J             790       DWi       WILLIAMS, DARRYL KEITH     11/23/ 2015          OXYCODONE/ 20MG   60
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                J'            791       DWi       WILLIAMS, DARRYL KEITH     11/23/2015         OXYMORPHONE/ 40MG   90
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                J,            792       DWi       WILLIAMS, DARRYL KEITH     12/21/2015           OXYCODONE/ 20MG   50
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                    '1        793       DWi       WILLIAMS, DARRYL KEITH     12/21/2015         OXYMORPHONE/ 40MG   90
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                J,            794       DWi       WILLIAMS, DARRYL KEITH     1/19/2016            OXYCODONE/ 20MG   15
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                    \)        795       DWi       WILLIAMS, DARRYL KEITH     1/ 19/ 2016        OXYMORPHONE/ 40MG   90
                                                                                                                          KENTUCKIANA
                                                                                                                                              JEFFERSONVILLE      IN
                         .                                                                                                PHARMACY

                    '1,       796       DWi       WILLIAMS, DARRYL KEITH     2/ 3/ 2016           OXYCODONE/ 15MG   10
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN

                     v   r
                              797       DWi       WILLIAMS, DARRYL KEITH     2/3/2016           OXYMORPHONE/ 40MG   90
                                                                                                                          KENTUCKIANA
                                                                                                                          PHARMACY
                                                                                                                                              JEFFERSONVILLE      IN


                     v/       798       DWi       WILLIAMS, DARRYL KEITH     3/22/2016            OXYCODONE/ 30MG   150
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                TAZEWELL          VA

                    I/        799       DWi       WILLIAMS, DARRYL KEITH     4/21/ 2016            OPANAER/ 40MG    60    BUFFALO DRUG           BUFFALO          WV
                         I

                    v/        800       DWi       WILLIAMS, DARRYL KEITH     4/21/ 2016           OXYCODONE/30MG    60    BUFFALO DRUG           BUFFALO         WV

                     J        801       DWi       WILLIAMS, DARRYL KEITH     5/ 18/ 2016          OXYCODONE/ 20MG   14
                                                                                                                          OLDE VIRGINIA
                                                                                                                          PHARMACY
                                                                                                                                                TAZEWELL          VA




                                                                                           Page 32 of 35
                                          Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 33 of 35 Pageid#:
                                                                              12404


   BEYOND T H E
    BOUNDS OF                         INITIALS OF
MEDICAL PRACTICE/                      PERSON IN
    WITHOUT A                        WHOSE NAME
   LEGITIMATE                        PRESCRIPTION                            APPROXIMATE                                                           PHARMACY       PHARMACY        PHARMACY
 MEDICAL PURPOSE               COUNT WASWRITTEN             NAME                 DATE                DRUG PRESCRIBED         QTY                     NAME           CITY            STATE
                                                                                                                                              OLDE VIRGINIA
                    JI          802       DWi       WILLIAMS, DARRYL KEITH     5/18/2016             OXYCODONE/ 20MG           24
                                                                                                                                              PHARMACY
                                                                                                                                                                  TAZEWELL           VA

                        V ,.    803       DWi       WILLIAMS, DARRYL KEITH     5/18/2016             OXYCODONE/ 20MG           35
                                                                                                                                              OLDE VIRGINIA
                                                                                                                                              PHARMACY
                                                                                                                                                                  TAZEWELL           VA

                        cl;     804       FW         WILLIAMS, FRANKLIN        8/31/2015              OPANAER/ 40MG             60            BUFFALO DRUG         BUFFALO          WV

                        I       805       FW         WILLIAMS, FRANKLIN        8/31/2015             OXYCODONE/ 30MG           120
                                                                                                                                              OLDE VIRGINIA
                                                                                                                                              PHARMACY
                                                                                                                                                                  TAZEWELL           VA


                    ~
                                                                                                                                              KENTUCKIANA
                                806       FW         WILLIAMS, FRANKLIN        11/5/2015             OXYCODONE/15MG            30                               JEFFERSONVILLE       IN
                                                                                                                                              PHARMACY
                                                                                                                                              KENTUCKIANA
                    /J          807       FW         WILLIAMS,FRANKLIN         11/ 5/2015          OXYMORPHONE/ 30MG            90
                                                                                                                                              PHARMACY
                                                                                                                                                                JEFFERSONVILLE       IN


                    ~           808       FW         WILLIAMS,FRANKLIN         12/2/2015             OXYCODONE/ 15MG            20            BUFFALO DRUG         BUFFALO          WV


                J,              809       FW          WILLIAMS,FRANKLIN        12/2/2015           OXYMORPHONE/ 40MG            90
                                                                                                                                              KENTUCKIANA
                                                                                                                                              PHARMACY
                                                                                                                                                                JEFFERSONVILLF;      IN

                I               810       FW         WILLIAMS,FRANKLIN          1/4/2016              OPANA ER/ 40MG            90
                                                                                                                                              POCA YALU-RITE
                                                                                                                                              PHARMACY
                                                                                                                                                                     POCA           WV

            j                   811       FW          WILLIAMS,FRANKLIN        1/29/2016              OPANA E R/ 40MG           90
                                                                                                                                              POCA YALU-RITE
                                                                                                                                              PHARMACY
                                                                                                                                                                     POCA            WV

            J                   812       FW         WILLIAMS, FRANKLIN        1/29/2016             OXYCODONE/ 15MG            15
                                                                                                                                              POCA YALU-RITE
                                                                                                                                                                     POCA            WV
                I                                                                                                                             PHARMACY
            I                   813       FW          WILLIAMS, FRANKLIN       2/26/2016              OPANA ER/ 40MG            90
                                                                                                                                              POCA VALU-RITE
                                                                                                                                              PHARMACY
                                                                                                                                                                     POCA            WV
            I
       j                        814       FW          WILLIAMS, FRANKLIN       2/26/2016             OXYCODONE/ 15MG            15
                                                                                                                                              P OCA YALU-RITE
                                                                                                                                                                     POCA           WV
            /                                                                                                                                 PHARMACY

       I                        815       FW          WILLIAMS, FRANKLIN       3/31/2016              OPANA ER/ 40MG            90
                                                                                                                                              POCA YALU-RITE
                                                                                                                                              PHARMACY
                                                                                                                                                                     POCA            WV

      J                         816       FW          WILLIAMS, FRANKLIN       3/31/2016             OXYCODONE/ IOMG            30
                                                                                                                                              POCA YALU-RITE
                                                                                                                                              PHARMACY
                                                                                                                                                                     POCA            WV

       I                        817       FW          WILLIAMS, FRANKLIN        5/2/2016              OPANAER/ 40MG             90
                                                                                                                                              POCA YALU-RITE
                                                                                                                                              PHARMACY
                                                                                                                                                                     POCA            WV


      I,                        818       FW          WILLIAMS, FRANKLIN        5/2/2016             OXYCODONE/ IOMG            30
                                                                                                                                              OLDE VIRGINIA
                                                                                                                                              PHARMACY
                                                                                                                                                                  TAZEWELL           VA


       J,                       819       FW          WILLIAMS,FRANKLIN         6/6/ 2016            OXYCODONE/ 20MG            7
                                                                                                                                              KENTUCKIANA
                                                                                                                                              PHARMACY
                                                                                                                                                                JEFFERSONVILLE       IN

      .J,                       820       FW          WILLIAMS, FRANKLIN'       6/6/2016             OXYCODONE/ 20MG            14
                                                                                                                                              KENTUCKIANA
                                                                                                                                              PHARMACY
                                                                                                                                                                JEFFERSONVILLE       IN


      J                         821       FW          WILLIAMS, FRANKLIN        6/ 6/ 2016           OXYCODONE/ 20MG            24
                                                                                                                                              KENTUCKIANA
                                                                                                                                              PHARMACY
                                                                                                                                                                JEFFERSONVILLE       IN

      j                         822       FW          WILLIAMS, FRANKLIN        6/6/2016             OXYCODONE/ 20MG            35
                                                                                                                                              OLDE VIRGINIA
                                                                                                                                              PHARMACY
                                                                                                                                                                  TAZEWELL           VA
                    r
            '{                  823       WW           WILLIAMS, WESLEY        9/16/2015             OXYCODONE/ 30MG           120            HAYES DRUG LLC    NORTH TAZEWELL       VA


            Ir                  824       WW           WILLIAMS, WESLEY        9/16/2015           OXYMORPHONE/ 40MG            60            HAYES DRUG LLC    NORTH TAZEWELL       VA


                Ji              825       WW           WILLIAMS, WESLEY        10/ 14/ 2015          OXYCODONE/ 30MG            90            HAYES DRUG LLC    NORTH TAZEWELL       VA

                J               826       WW           WILLIAMS, WESLEY        10/ 14/2015         OXYMORPHONE/ 40MG
                                                                                                                                90
                                                                                                                        60 i11 i11dicl111wl
                                                                                                                                              HAYES DRUG LLC    NORTH TAZEWELL       VA




                                                                                              Page 33 of 35
                                       Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 34 of 35 Pageid#:
                                                                           12405


   BEYOND THE
    BOUNDS OF                      INITIALS OF
MEDICAL PRACTICE/                   PERSON IN
    WITHOUT A                     WHOSE NAME
   LEGITIMATE                     PRESCRIPTION                      APPROXIMATE                                                              PHARMACY            PHARMACY       PHARMACY
 MEDICAL PURPOSE            COUNT WASWRITTEN          NAME              DATE               DRUG PRESCRIBED                       QTY           NAME                CITY           STATE

        /                    827       WW        WILLIAMS, WESLEY     10/20/ 2015        OXYMORPHONE/ 40MG                       30    HAYES DRUG LLC          NORTH TAZEWELL      VA


        /                    828       WW        WILLIAMS, WESLEY     11/10/2015           OXYCODONE/ 30MG                       75    HAYES DRUG LLC          NORTH TAZEWELL      VA

        f                    829       WW        WILLIAMS, WESLEY     11/ 10/2015        OXYMORPHONE / 40MG                      30    HAYES DRUG LLC          NORTH TAZEWELL      VA

        I                    830       WW        WILLIAMS, WESLEY     11/ 13/2015        OXYMORPHONE/ 40MG                       60    HAYES DRUG LLC          NORTH TAZEWELL      VA

         {                   831       WW        WILLIAMS, WESLEY     12/15/2015           OXYCODONE/30MG                        60    HAYES DRUG LLC          NORTH TAZEWELL      VA

         v,                  832       WW        WILLIAMS, WESLEY     12/15/2015         OXYMORPHONE/ 40MG                       30    HAYES DRUG LLC          NORTH TAZEWELL      VA

            J                833       WW        WILLIAMS, WESLEY     12/15/2015         OXYMORPHONE/ 40MG                       60    HAYES DRUG LLC          NORTH TAZEWELL      VA

         J                   834       WW        WILLIAMS, WESLEY     1/14/2016            OXYCODONE/ 30MG                       60    HAYES DRUG LLC          NORTH TAZEWELL      VA

         J                   835       WW        WILLIAMS, WESLEY     1/14/2016          OXYMORPHONE/ 40MG                       30    HAYES DRUG LLC          NORTH TAZEWELL      VA

            J                836       WW        WILLIAMS, WESLEY     1/ 14/2016         OXYMORPHONE/ 40MG                       60    HAYES DRUG LLC          NORTH TAZEWELL      VA

            j                837       WW        WILLIAMS, WESLEY     2/12/2016            OXYCODONE/ 20MG                       60    HAYES DRUG LLC          NORTH TAZEWELL      VA
                ,       -
            J,               838       WW        WILLIAMS, WESLEY     2/12/2016
                                                                                           OPANA ER / 40MG
                                                                                    OXYlvlORPHOl\TEJ401\1.G in iJl(/ic/111c11t
                                                                                                                                 30    HAYES DRUG LLC          NORTH TAZEWELL      VA

            J                839       WW        WILLIAMS, WESLEY     2/12/2016
                                                                                          OPANA ER / 40MG
                                                                                    OXYMORPI-IONE/40MG i11 i11rlic1111mt
                                                                                                                                 60    HAYES DRUG LLC          NORTH TAZEWELL      VA

            J                840       WW        WILLIAMS, WESLEY     3/9/2016               OPANA ER/ 40MG                      30    HAYES DRUG LLC          NORTH TAZEWELL      VA

                 .j          841       WW        WILLIAMS, WESLEY      3/9/2016              OPANA ER/ 40MG                      60    HAYES DRUG LLC          NORTH TAZEWELL      VA


                    I        842       WW        WILLIAMS, WESLEY     3/9/2016             OXYCODONE/ 20MG                       60    HAYES DRUG LLC          NORTH TAZEWELL      VA


                    I I      843       WW        WILLIAMS, WESLEY     4/12/2016              OPANAER/ 40MG                       90    HAYES DRUG LLC          NORTH TAZEWELL      VA


                ,J           844       WW        WILLIAMS, WESLEY     4/12/2016            OXYCODONE/ 20MG                       60    HAYES DRUG LLC          NORTH TAZEWELL      VA


        v'                   845      DWo          WOOD,DAVID          9/1/2015             MS CONTIN / 15MG                     60
                                                                                                                                       OLDE VIRGINIA
                                                                                                                                       PHARMACY
                                                                                                                                       OLDE VIRGINIA
                                                                                                                                                                 TAZEWELL          VA


         J/                  846      DWo          WOOD,DAVID          9/ 1/2015          OXYCODONE / 30MG                       120
                                                                                                                                       PHARMACY
                                                                                                                                                                 TAZEWELL          VA

            ./               847       LW        WORKMAN, LARRY       9/15/ 2016           OXYCODONE/ 30MG                       120
                                                                                                                                       MIKE'S BEST PRACTICE
                                                                                                                                       PHARMACY
                                                                                                                                                                 WYTHEVILLE        VA


            / ,              848       LW        WORKMAN, LARRY       10/ 18/2016             OPANA E R/ 5MG                     60
                                                                                                                                       MIKE'S BEST PRACTICE
                                                                                                                                       PHARMACY
                                                                                                                                                                 WYTHEVILLE        VA

             v               849       LW        WORKMAN, LARRY       10/18/2016           OXYCOD0NE/ 30MG                       120
                                                                                                                                       MIKE'S BEST PRACTI CE
                                                                                                                                       PHARMACY
                                                                                                                                       MIKE'S BEST PRACTICE
                                                                                                                                                                 WYTHEVILLE        VA


                / /          850       LW        WORKMAN, LARRY       11/ 17/2016          OXYCODONE/ 30MG                       120
                                                                                                                                       PHARMACY
                                                                                                                                                                 WYTHEVILLE        VA

                (/           851       LW        WORKMAN, LARRY       11/ 17/2016           OXYCONTIN/ lOMG                      30
                                                                                                                                       MIKE'S BEST PRACTICE
                                                                                                                                                                 WYTHEVILLE        VA
                                                                                                                                       PHARMACY




                                                                                    Page 34 of 35
                                  Case 1:17-cr-00027-JPJ-PMS Document 184-5 Filed 05/06/19 Page 35 of 35 Pageid#:
                                                                      12406


   BEYOND THE
    BOUNDS OF                 INITIALS OF
MEDICAL PRACTICE/              PERSON IN
    WITHOUT A                WHOSE NAME
   LEGITIMATE                PRESCRIPTION                    APPROXIMATE                                             PHARMACY           PHARMACY     PHARMACY
 MEDICAL PURPOSE       COUNT WASWRITTEN         NAME             DATE               DRUG PRESCRIBED      QTY           NAME               CITY         STATE

         J              852       LW        WORKMAN, LARRY     12/ 15/ 2016         OXYCODONE/ 30MG      90
                                                                                                               MIKE'S BEST PRACTICE
                                                                                                               PHARMACY
                                                                                                                                       WYTH EVILLE      VA


         I              853       LW        WORKMAN, LARRY     12/15/ 2016           OXYCON TIN / 30MG   60
                                                                                                               MIKE'S BEST PRACT ICE
                                                                                                               PHARMACY
                                                                                                                                       WYTHEVILLE       VA


          J             854       LW        WORKMAN, LARRY     1/12/ 2017           OXYCODONE/ 30MG      90
                                                                                                               MIKE'S BEST PRACTICE
                                                                                                               PHARMACY
                                                                                                                                       WYTH EVILLE      VA

          J             855       LW        WORKMAN, LARRY     2/ 7/ 2017           OXYCODONE/ 30MG      90
                                                                                                               MIKE'S BEST PRACTICE
                                                                                                               PHARMACY
                                                                                                                                       WYTHEVILLE       VA

                                                                                                               MIKE'S BEST PRACTICE
           I            856       LW        WORKMAN, LARRY     2/ 7/2017             OXYCONTIN/ 20MG     60
                                                                                                               PHARMACY
                                                                                                                                       WYTH EVILLE      VA

             I          857       LW        WORKMAN, LARRY     3/ 9/ 2017           OXYCODONE/ 30MG      90    RAVEN SWOOD DRUG        RAVENSWOOD      WV

              ,I        858       LW        WORKMAN, LARRY     3/9/ 2017             OXYCONTIN / 20MG    60    RAVENSWOOD DRUG         RAVEN SWOOD     WV
                   ,
              f         859       LW        WORKMAN, LARRY     3/31/ 2017           OXYCODONE/ 30M G     90    RAVENSWOOD DRUG         RAVENSWOOD      WV

          Jr            860       LW        WORKMAN, LARRY     3/31/ 2017            OXYCONTIN / 20M G   60    RAVENSWOOD DRUG         RAVEN SWOOD      WV


           "   /
                        861       LW        WORKMAN, LARRY     4/26/ 2017           OXYCODONE/ 30MG      90    RAVENSWOOD DRUG         RAVENSWOOD       WV

           .J           862       LW        WORKMAN, LARRY     4/ 26/ 2017           OXYCONTIN / 20MG    60    RAVENSWOOD DRUG         RAVENSWOOD       WV




                                                                              Page 35 of 35
